--------------------------------------------------------------------------------

EXHIBIT 10.1
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION
 
AMENDED AND RESTATED
SUPPORT SERVICES AGREEMENT


THIS AMENDED AND RESTATED SUPPORT SERVICES AGREEMENT (the “Agreement”) is
entered into this 5th day of July, 2012 (the “Effective Date”) by and between
Comcast Cable Communications Management, LLC, a Delaware limited liability
company, on behalf of its applicable affiliates and subsidiaries, with offices
at One Comcast Center, 1701 JFK Blvd., Philadelphia, PA 19103 (“Comcast”  or
“Reseller”) and Support.com, Inc., a Delaware corporation with offices at 1900
Seaport Boulevard, Redwood City, CA 94063 (“Support.com”), each a “Party” and
collectively the “Parties.”



BACKGROUND


This Agreement describes the general terms and conditions under which
Support.com will provide support services to Comcast Customers and grant Comcast
a limited right to resell certain services and software of Support.com, as
further described herein.


WHEREAS, the Parties entered into an original Support Services Agreement dated
October 25, 2010 which was the subject of subsequent written amendments by the
Parties; and


WHEREAS, the Parties wish to amend, restate and replace the entire Support
Services Agreement as previously amended with this Agreement;


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties, intending to be legally bound, agree as follows:


1.           Definitions.
 
The following terms shall have the meanings set forth below.
 
1.1          “Customer” shall mean a person, company or other legal entity who
purchases Services from Comcast for its own internal purposes and not for resale
to, or use on behalf of, others.
 
1.2          “Comcast Software” has the meaning assigned in Paragraph 7.1.
 
1.3          “Comcast Equipment” has the meaning assigned in Paragraph 7.4.
 
1.4          “Intellectual Property Rights” means all current and future
worldwide patents, patent applications, copyrights, copyright registrations and
applications therefor, mask work rights, trade secrets, trademarks and all other
intellectual property rights recognized anywhere in the world, now known or
later developed, and the related documentation or other tangible expression
thereof, including documentation related to ownership.
 
1.5          “PC Data” has the meaning assigned in Paragraph 6.2.
 
1.6          “PII” has the meaning assigned in Paragraph 6.2.
 
1.7           “Program Description” shall mean a description of a program to be
operated pursuant to this Agreement as set forth in Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
1.8          “Services” shall mean the services Support.com has agreed to
perform for Comcast Customers in each Program Description, including without
limitation the provision of Support.com End-User Software for distribution to
Customers.
 
1.9          “Support.com Software” means software, in executable object code
form, as described in the Program Description and any modified, updated or
enhanced versions of the same, that Support.com may use in performing the
Services or executing the program defined in the Program Description or may make
available to Customers, along with any accompanying documentation, in performing
the Services.  Support.com Software consists of “Support.com End-User Software,”
which is software to be licensed to Customers under the terms and conditions of
this Agreement and the applicable Program Description, and “Support.com Services
Software,” which is all other software owned or provided by Support.com that
Support.com may use in performing the Services or executing the program defined
in the applicable Program Description.
 
1.10         “Support.com Personnel” has the meaning assigned in Paragraph 2.4.
 
1.11         “Territory” means the geographic area specified in the Program
Description.
 
1.12         “Usage Data” has the meaning assigned in Paragraph 6.2
 
2.           Services.
 
2.1          Program Description.  Comcast agrees to purchase and Support.com
agrees to provide the Services set forth in each Program Description.  The
initial Program Description entered into between the parties is set forth in
Exhibit A (“Program Description Number 1”).  The Parties may enter into
additional Program Descriptions if Comcast purchases additional Services from
Support.com, or as applicable, the Parties may amend an existing Program
Description.  Once a Program Description is executed by both Parties it shall
become a part of and subject to the terms and conditions of this Agreement.
 
2.2          Licenses and Permits. It shall be Support.com’s sole and exclusive
responsibility to obtain all necessary licenses and/or permits and to comply
with all codes, laws, rules and regulations in performing the Services.  Without
limiting the foregoing, the Parties acknowledge and agree that with regard to
Program Description Number 1, no such licenses and/or permits are required as of
the Effective Date.  However, if at any time licenses or permits are required
for the Services, the parties shall negotiate in good faith the means by which
such licenses or permits will be obtained and shall, as necessary, modify the
applicable Program Description.
 
2.3          Reseller.    Subject to the terms of this Agreement, Support.com
authorizes and appoints Comcast to resell, on a non-exclusive basis, the
Services to Customers in the Territory. Comcast acknowledges that its right to
resell Services to Customers is non-exclusive, and, except as expressly limited
in this Agreement (as in Exhibit A, Paragraph 9.2 “Exclusivity for Comcast”),
Support.com otherwise reserves the right to offer and sell any of its Services
to any customers in the world, and to contract with any third party to do so,
without giving Reseller notice thereof and without incurring any liability to
Reseller.  For the avoidance of doubt, the use of the terms such as “sell” or
“resell” mean, with respect to Support.com End-User Software, only the
non-exclusive, non-transferable license of such software to Customers pursuant
to the Parties’ mutually agreed terms and conditions for end-user licenses.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4          Standard of Performance.  Support.com will be responsible for
overall management and performance of the Services.  Support.com employees, and
subcontractors who have been approved by Comcast in advance, such approval not
to be unreasonably withheld or delayed, (collectively the “Support.com
Personnel”) will perform the Services in a good and workmanlike manner, using
the degree of skill, care, and judgment consistent with customarily accepted
good business practices and otherwise in accordance with all standards for
performance of the Services established by Comcast and mutually agreed in each
Program Description.  All Services and deliverables provided under any Program
Description will be subject to Comcast’s review and approval in accordance with
the terms contained herein.  In addition to the warranty obligations contained
herein, any deficiency in the Services under the terms of any Program
Description that is reported during the period set forth in such Program
Description shall be resolved by Support.com as set forth in such Program
Description.
 
2.5          Adequacy of Employees.  Support.com Personnel providing the
Services will possess the training, education, experience and skill reasonably
necessary to perform the Services. Support.com will comply with the requirements
described in each Program Description in relation to the suitability of
Support.com Personnel fulfilling Services, such as pre-hire background
investigations.  At all times while performing Services, Support.com Personnel
shall not (a) possess, distribute, manufacture or use any illicit drug; (b)
consume or possess alcohol; (c) possess any prescription drug for any person
other than the person for whom the drug is prescribed (or a member of such
person’s household) or abuse any prescribed drug; or (d) perform Services under
the influence of alcohol and/or illicit drugs. If Comcast, in good faith and for
non-discriminatory and non-arbitrary reasons, does not wish for an individual to
perform or continue performing Services, then Comcast will so notify Support.com
in writing or via email, and said writing or email shall include as much
specific information about Comcast’s material concerns as Comcast determines is
reasonable under the circumstances.  In response to said notice Support.com
agrees that it will not thereafter permit said individual to perform Services
for Comcast. Notwithstanding any provision to the contrary and for purposes of
clarity, the Parties understand and agree that Support.com Personnel will be (1)
the employees or subcontractors of Support.com only, and Support.com alone will
determine the terms and conditions of such employment or engagement; and (2)
hired, paid, supervised, directed, controlled, promoted or demoted, terminated,
engaged and otherwise managed solely by Support.com or its permitted
subcontractors.
 
2.6          Performance Location. Support.com shall, and shall cause its
approved subcontractors to, perform the Services and other work for Comcast
exclusively in the United States and/or Canada, unless otherwise stated in a
Rider to this Agreement, executed in writing by Support.com and the Procurement
Officer and attached to this Agreement, specific to each applicable non-U.S.
location.  Notwithstanding the foregoing, Support.com may have *** work related
to *** or ***, *** work and *** work (but not other Services or work paid for by
Comcast) performed by employees and subcontractors in ***, and *** activities
performed by subcontractors in ***.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
3

--------------------------------------------------------------------------------

 
 
2.7          Security and Access Policies.  Support.com shall use commercially
reasonable efforts to protect the physical security and electronic security of
the equipment utilized to provide the Services to Comcast, including by using
anti-virus, security and firewall technology commonly used in the
industry.  Support.com further agrees that its employees, contractors and agents
will take reasonable actions when accessing the Comcast network to avoid
negatively impacting the confidentiality, integrity, and availability of
Comcast’s internal systems and information assets.  In any event, Support.com
shall also comply with any and all applicable Comcast’s policies identified in
Exhibit C, attached hereto and incorporated herein by reference, and any other
requirements identified in the applicable Program Description, subject to
exceptions approved in writing by Comcast, including without limitation those
presently documented in Exhibit F, incorporated herein by reference.  By the
Program Description Launch Date or such later date as set forth in Exhibit F,
Support.com shall implement all elements of its proposed security threat
mitigation plan as provided in Exhibit F.  Support.com shall continue to
investigate alternatives to the *** security mechanism described in Exhibit F
and report as mutually agreed regarding such alternatives, cost, and technical
feasibility. Comcast may amend its policies from time to time upon reasonable
notice to Support.com, provided that in the event any such amendment would have
a material adverse effect on Support.com’s ability to perform or costs incurred
in relation to this Agreement, the Parties agree to negotiate in good faith to
agree on a way to resolve the effects of such policy amendments.
 
3.           Independent Contractors.
 
This Agreement is intended to create an independent contractor relationship
between the Parties for purposes of Federal, state and local law.  Support.com,
its employees and contractors are not entitled to any benefits to which Comcast
employees may be entitled under Comcast policies or as otherwise required by
law. Support.com shall provide worker’s compensation benefits and unemployment
compensation coverage for its employees as required by law.  Comcast will not
withhold any income taxes from any amounts payable to Support.com under this
Agreement and will not make any FICA or other contributions on behalf of or for
the benefit of Support.com.  Support.com shall indemnify Comcast for any claims
relating to such taxes.  Comcast will provide Support.com with a Form 1099 or
other appropriate form reporting compensation paid to Support.com under this
Agreement.  Nothing in this Agreement will be construed or implied to create a
relationship of agency, partners, affiliates, joint employers, or joint
venturers.  Neither Party will have the power or authority to act for the other
in any manner or to create obligations or debts which would be binding on the
other, or be responsible for any obligation of the other or be responsible for
any act or omission of the other, except as expressly provided herein, such as
in Paragraph 2.3 (“Reseller”) or Paragraph 11 (“Indemnification”).
 
4.           Compensation; Expenses.
 
4.1  Fees for Services; Reporting and Payment Terms. The fees payable by
Reseller for the Services shall be as set forth in the Program Description. Such
fees do not include any additional charges for taxes, duties, and similar
costs.  Reseller shall set its own prices to Customers without consultation with
Support.com.  Reseller’s reporting and payment obligations for Services shall be
as set forth in the Program Description.


4.2   Forecast Reporting.  Comcast will provide to Support.com, by the beginning
of each calendar month, a rolling 12-month forecast of total Service sales, for
informational purposes only. In addition, at least forty-five (45) days prior to
the beginning of each calendar month, Comcast will also provide to Support.com a
confirmed monthly forecast of new Service sales revenue for that month (the
“Monthly Sales Forecast”), excluding sales for stand-alone offerings of
Support.com End-User Software.  For the avoidance of doubt, “new Service sales”
includes, in the case of remote services under Program Description Number 1, new
subscription sales and new incident sales, but does not include the forecast of
sales relating to continuing subscription Customers from previous months or any
sales related to Support.com End-User Software.  Further, at least forty-five
(45) days prior to the beginning of each calendar month, Comcast will also
provide a binding monthly call volume forecast for that month (the “Monthly
Volume Forecast”) in a mutually agreed format including, without limitation, a
breakdown of forecasted delivery and sales calls.  The Parties agree that time
is of the essence with regard to Support.com’s timely receipt of the Monthly
Sales Forecast and Monthly Volume Forecast.  For the avoidance of doubt, the
Monthly Sales Forecast and Monthly Volume Forecast must be in all material
respects based on consistent estimates and assumptions in the respective
calculations of forecasted sales and call volumes.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
4

--------------------------------------------------------------------------------

 
 
4.3   Variance in Excess of Monthly Volume Forecast.  In the event that actual
call volumes during a month exceed ***% of the amount forecasted for such month
in the Monthly Volume Forecast, Support.com’s obligations with respect to
Service Level Agreements (“SLAs”) as shown in Table 1.41 (“Support.com
Operational Performance SLAs”) in Exhibit D (“Service Level Terms”) will be
excused from performance and penalties but only for a period of time, reasonable
in light of the amount of variance from forecast, and, where applicable,
Support.com’s hiring practices, necessary for Support.com to increase staff or
other resources needed to meet such SLAs at the higher call volumes.  In the
event that actual call volumes during a month exceed ***% of the amount
forecasted for such month in the Quarterly Forecast, Support.com’s obligations
with respect to SLAs as shown in Table 1.31 (“Support.com Environment
Performance SLAs”) in Exhibit D will be excused from performance and penalties
but only for a period of time, reasonable in light of the amount of variance
from forecast, necessary for Support.com to increase resources needed to meet
such SLAs at the higher call volumes.  The Parties will negotiate in good faith
a recovery plan within *** business days if the volume increase above the
Monthly Volume Forecast is not reasonably believed to be temporary. In the event
Comcast fails to provide a timely Monthly Volume Forecast for a month,
Support.com will be excused from all SLA performance and penalties for such
period.


4.4  Variance Below Monthly Sales Forecast.  In the event that actual new
Service sales during a month are less than ***% of the amount forecasted in the
Monthly Sales Forecast, Comcast will pay to Support.com, in addition to other
amounts owed in relation to such month, a Variance Fee equal to the difference
between ***% of new Service sales as forecasted in the Monthly Sales Forecast
and the fees otherwise due Support.com in relation to actual new Service sales
for the month; provided, however, that the Monthly Variance Fee in relation to
Program Description Number 1 applies only for calendar months commencing ***
through ***.


4.5  Most Favored Nation.  For the *** period that Support.com is contractually
entitled to be the exclusive supplier to Comcast of the Services under Section
9.1 of Exhibit A, Program Description Number 1 and thereafter for any period in
which Support.com’s contractual exclusivity is extended ( the “ MFN Period”),
and to the extent permitted by applicable laws (including applicable anti-trust
laws), Support.com shall offer to Comcast pricing for Services at the most
favorable Net Effective Pricing given by Support.com or any of its applicable
affiliates to any third party for the same or substantially similar services,
when considered as a whole with all services in a program, provided such
services are sold by Support.com pursuant to the same or substantially similar
agreement terms and conditions, including volumes, labor sources, service
branding, pricing methodology, financial commitments, unpaid commitments, tiers
of distribution, and subscriber usage levels (a service meeting all the
foregoing, a “Substantially Similar Service”). The term “Net Effective Pricing”
shall be defined as the price for such Substantially Similar Service, including
without limitation all credits, rebates, refunds, discounts and allowances
relating to the purchase of such Substantially Similar Service.  In the event
Comcast believes Support.com may be selling a Substantially Similar Service to a
third party at a Net Effective Price lower than pricing for Comcast, Comcast may
request that Support.com investigate the pricing in question and respond
promptly to Comcast with its findings.  Upon request by Comcast, Support.com
agrees to allow a confidential inspection and audit of the third-party agreement
in question by a mutually agreed independent third party at Comcast’s expense
with reasonable prior notice to assure Support.com's compliance with this
Paragraph. In the event such third party determines that Support.com has
provided a Substantially Similar Service to a third party at more favorable Net
Effective Pricing than that pricing received by Comcast during the MFN Period,
Support.com shall promptly thereafter provide such Net Effective Pricing to
Comcast for so long as such pricing is provided to the third party.  The
foregoing shall not apply to pricing in effect on October 25, 2010.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
5

--------------------------------------------------------------------------------

 
 
5.           Payment Terms; Taxes.
 
5.1          Invoices.  Unless otherwise stated in the Program Description,
Support.com shall issue invoices within thirty (30) days following the end of
the period covered by each applicable invoice, which itemize all charges, costs,
and taxes separately.  The length of such billing period will be as specified in
the applicable Program Description or, if none is specified, a billing period
shall be defined as a calendar month.  No term or condition of any purchase
order or invoice shall be binding upon the Parties, and each Party hereby
objects to any terms inconsistent with or additional to the terms and conditions
of this Agreement in such documents.  Comcast will pay all amounts owed to
Support.com within forty-five (45) days’ receipt of invoices. Any undisputed
invoiced amount remaining unpaid for more than forty-five (45) days from receipt
of such invoice will accrue interest at a rate equal to the lesser of (i) the
then current prime interest rate offered by The Bank of New York in New York
City plus one percent (1%) or (ii) the maximum legal limit.
 
5.2          Disputed Charges.
 
(a)      If there is a good faith dispute with regard to a portion of an
invoice, Comcast will provide Support.com with written notice detailing the
dispute (“Dispute Notice”) within forty-five (45) days of receipt of the
applicable invoice, and in the meantime Comcast will timely pay the undisputed
portion of the invoice. Upon receipt of a Dispute Notice, both Parties will
immediately (beginning with the next business day) make available appropriate
personnel to work in good faith to resolve the dispute.  Upon resolution of the
dispute by the Parties, additional agreed amounts due from Comcast, if any, in
relation to the applicable invoice must be remitted to Support.com within
fifteen (15) business days following such resolution.  If, however, the dispute
remains unresolved forty-five (45) days after receipt of the invoice at issue,
each Party agrees to make available senior personnel with full authority to
settle and resolve the dispute for in-person settlement negotiations to take
place at Comcast’s headquarters in Philadelphia, PA.  If the dispute continues
to remain unresolved sixty (60) days after receipt of the invoice at issue,
either Party may then submit the matter to binding arbitration.  Such
arbitration of a disputed invoice, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by expedited
arbitration in Philadelphia, PA, before one arbitrator. The arbitration shall be
administered by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction. The
arbitrator shall, in the award, allocate the costs of the arbitration, including
the fees of the arbitrator and the reasonable attorneys’ fees of the prevailing
party.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)         Provided that Comcast timely pays to Support.com the full amount of
any undisputed invoice or portion thereof, and for so long as the Parties are
actively engaged in good faith in the dispute notice resolution process as
described above in Paragraph 5.2(a), then Support.com will continue to perform
the Services under this Agreement pending final resolution of any dispute
hereunder unless otherwise requested by Comcast.  So long as Comcast is not in
material breach of its payment obligations hereunder, then in no event nor for
any reason (except as excused pursuant to Paragraph 15.14 (“Force Majeure”))
shall Support.com discontinue or suspend performance under any Program
Description, or portion thereof, or perform any action that prevents, slows
down, or reduces in any way such performance or Comcast’s ability to conduct its
business or business activities, unless: (a) authority to do so is granted by
Comcast or conferred by a court of competent jurisdiction; or (b) the Term of
this Agreement has been terminated or expired pursuant to Paragraph 12 hereof
and Support.com has completed its obligations to provide termination assistance
in accordance with Paragraph 12.4 hereof.
 
5.3          Taxes.
 
To the extent it is applicable, or it is identified in the Program Description
to the contrary, Support.com shall be responsible for any and all taxes
including, without limitation, the income, payroll, sales, use, gross receipts,
real estate, personal property or other taxes imposed upon Support.com and will
indemnify and hold harmless Comcast for any loss or damage (including without
limitation any penalties and interest) sustained because of Support.com’s
failure to pay such taxes; provided, however, that Comcast will be responsible
only for the sales, use, gross receipts or transaction taxes that are directly
imposed upon any of the Services furnished in accordance with this Agreement,
and such taxes shall be listed separately on Support.com’s invoices as
applicable, and Comcast will indemnify and hold harmless Support.com for any
loss or damage (including without limitation any penalties and interest)
sustained because of Comcast’s failure to pay such taxes.
 
Unless otherwise required by any government or taxing authority, Support.com
shall at all times be responsible for obtaining any relevant export/import
licenses and regulatory approvals for the sale or importation of Services,
products and any technical information provided under this Agreement are subject
to the export and re-export laws and regulations of the United States.
 
 
7

--------------------------------------------------------------------------------

 
 
6.           Confidential Information.
 
6.1          Generally. “Confidential Information” shall mean confidential or
other proprietary information that is disclosed by either Party to the other
under this Agreement, including without limitation, software code and designs,
hardware, product specifications and documentation, financial data, business and
product plans, each Party’s Software, each Party’s Proprietary Items, Comcast
Equipment (defined in Paragraph 7.4) and other confidential business
information. Confidential Information shall not include information which: (i)
is or becomes public knowledge without any action by, or involvement of, the
receiving Party; (ii) is disclosed by the receiving Party with the prior written
approval of the disclosing Party; (iii) was previously known to the receiving
Party without an obligation of confidence, (iv) is independently developed by
the receiving Party without use of the Confidential Information, or (v) was
acquired by the receiving Party from a third party which is not under an
obligation of confidence with respect to such information or (vi) is disclosed
pursuant to any judicial or governmental order; provided that the applicable
Party gives the other sufficient prior written notice to contest such
order.  Each Party agrees to maintain the confidentiality of Confidential
Information and not to disclose, or permit any third party or entity access to,
the Confidential Information without prior written permission of the other.  The
foregoing obligation shall be subject to and based upon the receiving Party
employing, with regard to the Confidential Information, procedures no less
restrictive than the strictest procedures used by it to protect its own
confidential and proprietary information of a like kind, which shall at a
minimum be commercially reasonable procedures.  Notwithstanding the foregoing,
each Party may disclose Confidential Information of the other Party to its
agents and contractors who need to know it to provide services to Comcast or to
otherwise assist Comcast in the exercise of its rights, provided that any such
third party is subject to written confidentiality obligations substantively
similar to these terms.  Comcast’s Confidential Information, including without
limitation computer data and programs, provided by Comcast or accessed (or
accessible) by Support.com Personnel, or personnel of Support.com’s permitted
subcontractor, shall be used by such personnel only in connection with the
obligations provided hereunder, and shall not be exploited by Support.com or its
permitted subcontractors for any internal, commercial or other purpose in any
manner whatsoever.  Support.com’s Confidential Information, including without
limitation computer data and programs, provided by Support.com or accessed (or
accessible) by Comcast personnel, or personnel of Comcast’s agents or
subcontractors, shall be used by such personnel only in connection with the
rights and obligations provided hereunder, and shall not be exploited by Comcast
or its permitted agents and subcontractors for any internal, commercial or other
purpose in any manner whatsoever. Except as otherwise provided herein, and
except for Comcast Software, PII, Usage Data, Support.com Software, each Party’s
Proprietary Items, Comcast Equipment, all of which shall be held in confidence
for perpetuity, each Party agrees to continue such confidential treatment of
Confidential Information for a period of five (5) years from the date of
Agreement termination, expiration or cancellation.
 
6.2          The term “Confidential Information” shall include, without
limitation: the names, addresses, e-mail addresses and telephone numbers of, as
well as any other personally or individually identifiable information relating
to: (a) all subscribers and prospective subscribers to any product or service
offered by Comcast or its affiliates; (b) all other users or prospective users
of any product or service offered by Comcast or its affiliates (including,
without limitation, web sites); (c) all employees and contractors of Comcast or
its affiliates; and (d) any other individuals with respect to which Comcast or
its affiliates collect information (collectively, “PII”), and any other
information relating to any Comcast subscribers and other individuals, including
all lists or other records containing any such information, even if such
information is aggregated (“Usage Data”).  For the avoidance of doubt,
Support.com Software and Services may collect, and Support.com may retain and
use for its own internal purposes, information about machines and machine
configurations (“PC Data”) that is not and does not contain PII, and is not and
does not contain Usage Data, but rather consists of aggregate data pertaining to
devices and configurations that is not traceable to any individual user or
Customer.  For purposes of clarification, subscribers and users referenced in
this Paragraph may be individuals or entities.
 
6.3          Support.com hereby acknowledges that Comcast has a special
responsibility under the law to keep certain PII private and confidential.
Support.com also acknowledges that the PII to which it will have access pursuant
to this Agreement constitutes Comcast Confidential Information and that
Support.com in no way possesses or shall gain possession of any ownership or
other proprietary rights with respect to such PII. Support.com acknowledges and
understands that PII related to subscribers and prospective subscribers to
Comcast’s or its affiliates’ products and services is subject to the subscriber
privacy protections set forth in Section 631 of the Cable Communications Policy
Act of 1984, as amended (47 U.S.C. Sec. 551), as well as other applicable
federal and state laws. Support.com agrees that it shall use such information in
strict compliance with Section 631 and all other applicable laws governing the
use, collection, disclosure and storage of such information. Support.com further
agrees to restrict disclosure of such PII to those Support.com employees or
subcontractors with a need to know and who are bound by the confidentiality
provisions herein and shall not further disclose such information to any third
party without the prior written consent of Comcast.
 
 
8

--------------------------------------------------------------------------------

 
 
6.4          As identified above, Confidential Information shall also include
any and all Usage Data, including without limitation usage data, activity data
or other information collected from or about or otherwise regarding Comcast’s
subscribers whether in individual or aggregate form. Such Usage Data is and
shall remain the property of Comcast. To the extent that Support.com has access
to or collects such Usage Data, it does so solely on behalf of Comcast pursuant
to Support.com’s obligations hereunder and shall maintain the confidentiality of
such data and shall treat in accordance with Comcast’s then applicable privacy
policies, privacy statements and applicable law. Support.com shall not use Usage
Data for any purpose not in compliance with its obligations under this Agreement
and shall not disclose such data, whether in aggregate or individual form, to
any third party. Support.com shall not collect or maintain such Usage Data
except to the extent necessary to perform its obligations under this Agreement.
 
6.5          All PII and Usage Data that is collected, stored or otherwise
maintained by Support.com pursuant to this Agreement shall be maintained in a
secure environment that meets industry standards. Any PII or Usage Data that is
collected or obtained by Support.com must be stored and transmitted in encrypted
or otherwise secure form. In the event of a breach or suspected breach of
security of any system, website, database, equipment or storage medium or
facility that results or could result in unauthorized access to any Comcast
Confidential Information (including without limitation PII, Usage Data, or
Comcast Software) by any third party (including any employee or subcontractor of
Support.com that is not authorized to access such information), Support.com
shall notify Comcast immediately, but in any event within twenty four (24)
hours, and make commercially reasonable best efforts to re-secure its systems
immediately.  Support.com shall treat any information related to such security
incident(s) as Comcast’s Confidential Information.  Support.com agrees to
provide reasonable cooperation to Comcast and any applicable government agency
in investigating and resolving any such security incident.
 
6.6          Each Party recognizes and acknowledges that any use or disclosure
of the Confidential Information of the other Party in a manner inconsistent with
the provisions of this Agreement will cause the other Party irreparable damage
for which remedies at law may be inadequate.  Accordingly, the non-breaching
Party shall have the right to seek an immediate injunction in respect of any
breach of these confidentiality obligations to obtain such
relief.  Notwithstanding the foregoing, this paragraph shall not in any way
limit the remedies in law or equity otherwise available to the non-breaching
Party.
 
7.           Resources.
 
7.1          Comcast Software.
 
If and to the extent Support.com requires that Comcast provide Support.com with
any computer programs or systems in order for Support.com to perform its
obligations hereunder, such items shall be described in the relevant Program
Description.  As to such items listed in the relevant Program Description,
Comcast will be financially and administratively responsible for obtaining any
consent requested by Support.com to use such items, together with appropriate
documentation, all to the extent necessary for Support.com’s performance under
this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
As between Comcast and Support.com, Comcast is and will remain the sole and
exclusive owner of all computer programs and systems to which Comcast provides
Support.com with access under this Agreement (collectively, “Comcast
Software.”)  Support.com’s rights to the Comcast Software are limited to those
rights necessary for Support.com to perform its obligations under this
Agreement; provided that such rights are exercised (i) solely for purposes of
and in accordance with this Agreement; (ii) solely during the Term; and (iii) in
compliance with any applicable use restrictions that are identified in writing
to Support.com from time to time, including the applicable policies identified
in Exhibit C.
 
7.2          Support.com Software.
 
If Support.com (or its subcontractors) utilizes any computer programs other than
Comcast Software (collectively, “Support.com Software”) in connection with the
performance of this Agreement, Support.com will be financially and
administratively responsible for (i) obtaining any consents required to provide
the Services using the Support.com Software, and (ii) maintenance of the
Support.com Software for the purpose of providing such Services, including
upgrades necessary to correct defects.
 
With respect to Comcast’s access to and use of any Support.com Software, Comcast
will comply with any reasonable use restrictions that are identified in writing
to, and acknowledged by, Comcast, provided that Comcast approves such
restrictions in writing prior to Support.com’s use of such Support.com Services
Software in connection with the performance of this Agreement.  Further, with
respect to Support.com End-User Software, such software will be distributed only
to Customers under a form of end-user license that is mutually agreed upon by
the Parties in substantially the form shown as Exhibit  G (“Support.com End-User
Software License”) hereto.
 
In connection with the performance of Services, Support.com hereby grants
Comcast, subject to the terms and conditions of this Agreement, a worldwide,
nonexclusive, non-transferable, right and license during the Term to, and to
sublicense third parties to, use, execute, reproduce, redistribute to Customers,
display and perform all such Support.com Software, as necessary for Comcast and
its affiliates to receive, customize, distribute and otherwise execute the
program set forth in the Program Description.  For the avoidance of doubt, the
license provided in this paragraph is expressly limited to rights in connection
with the delivery of Services by Support.com for which Support.com receives
agreed direct compensation, and not for delivery of services by any third party.
 
7.3          Reseller Trademark License.
 
Comcast grants to Support.com a nonexclusive, nontransferable license to use and
reproduce Comcast’s trademarks and logos in connection with the Services
including without limitation any Support.com End-User Software that may be
rebranded at the request of Comcast; provided that any use of Comcast’s
trademarks and logos must be approved in advance by Comcast.
 
 
10

--------------------------------------------------------------------------------

 
 
7.4          Comcast Equipment.
 
Comcast may furnish to Support.com, for Support.com’s use solely as necessary to
perform the Services, the equipment owned, leased or otherwise controlled by
Comcast that are listed in any applicable Program Description (the “Comcast
Equipment”).  The Comcast Equipment will remain the property of Comcast;
however, Support.com shall be responsible for managing all such equipment.  The
applicable Program Descriptions shall be deemed to be updated to include any
additional Comcast Equipment made available by Comcast for Support.com’s use in
providing the Services.  Notwithstanding the location of any Comcast Equipment
at a Support.com or other non-Comcast facility, or the failure to list any item
of Comcast Equipment on the applicable Program Descriptions, all right, title
and interest in and to any Comcast Equipment will be and remain in Comcast, and
Support.com will have no title or ownership interest in such Comcast
Equipment.  Support.com will provide Comcast with reasonable access to all
Comcast Equipment located at a Support.com or other non-Comcast facility, and,
notwithstanding any contrary terms that may be contained herein, will be
responsible for all costs and expenses associated with repair or replacement of
any Comcast Equipment or any part thereof damaged (reasonable wear and tear
excepted) by Support.com, its employees, permitted subcontractors, agents or
invitees (excluding Comcast).  Neither Support.com nor its assignees will file a
mechanic’s lien or similar lien, UCC filing, security interest or other
encumbrance, on Comcast Equipment or otherwise use Comcast Equipment as
collateral for any financing.  Without limiting the foregoing, in the event any
such lien or security interest is filed, Support.com or its assignee, as the
case may be, will be responsible for the immediate satisfaction, payment or
bonding of any such lien or security interest.  Unless a later return date is
requested by Comcast, within ten (10) business days following the earlier of
completion of the applicable Program Descriptions or any expiration or
termination of this Agreement, Support.com will return each item of Comcast
Equipment to Comcast in substantially the same condition it was in when
initially provided to Support.com, reasonable wear and tear excepted.
 
8.           Intellectual Property Rights.
 
8.1          Retention of Intellectual Property Rights.  Each Party brings to
the Reseller relationship contemplated by this Agreement its own pre-existing,
valuable Intellectual Property Rights.  Except as expressly licensed herein for
the Term, neither Party obtains any ownership or rights of any sort to the
pre-existing Intellectual Property Rights of the other Party.  Further,
Support.com is not in the business of developing custom software applications
for use by third parties.  Therefore, while the parties may mutually agree upon
certain modifications to the Support.com Software, Support.com shall at all
times be the sole and exclusive owner of the Support.com Software, including the
modifications, subject to limited express licenses provided for in this
Agreement for the Term, and provided that Support.com does not assess Comcast
any development fees for such modifications.  As between Comcast and
Support.com, Comcast shall at all times be the sole and exclusive owner of the
Comcast Software, subject to limited express licenses provided for in this
Agreement for the Term.  Development by Support.com, if any, to be treated as a
“work made for hire” or otherwise resulting in the assignment of ownership to
Comcast of the Intellectual Property Rights in any Support.com Software
modifications or Services must be the subject of a separate Program Description,
and Support.com agrees it will not accept or perform such development work to be
paid by Comcast under this Agreement or otherwise without an express, written
Program Description executed by authorized officers of both Parties, including a
Comcast Vice President of Procurement, that contains terms and conditions on
Intellectual Property Rights and other matters approved by Comcast.
 
 
11

--------------------------------------------------------------------------------

 
 
8.2          Third-Party Rights.  Support.com shall not design, develop or
provide to Comcast any deliverables that infringe upon or violate the rights of
any person or entity, including rights relating to defamation, privacy,
publicity, contract, patent, copyright, trademark, trade secret or other
intellectual property rights (collectively, “Third-Party Rights”).  If
Support.com becomes aware of any such possible violation or infringement in the
course of performing any Services for Comcast, Support.com shall immediately so
notify Comcast in writing and correct the issue.
 
8.3          Proprietary Items.  In the course of performing its obligations
under this Agreement, Support.com may use materials, tools, design guides,
reports, documents, templates, studies, software programs in both source code
and object code, specifications, business methods, tools, methodologies,
processes, techniques, solution construction aids, analytical frameworks,
algorithms, know-how, processes, products, documentation, abstracts and
summaries thereof, existing prior to the execution of this Agreement or
developed outside the scope of this Agreement, including any derivative works
based upon, or modifications, enhancements or improvements thereof, including
all Intellectual Property Rights therein, that are (a) proprietary to
Support.com or to its third-party providers (collectively, “Support.com
Proprietary Items”) or (b) proprietary to Comcast or its third-party providers
(“collectively, “Comcast Proprietary Items”).  As between Comcast and
Support.com, Support.com Proprietary Items will be deemed Confidential
Information of Support.com.  Comcast will neither have nor obtain rights in
Support.com Proprietary Items other than Support.com will grant Comcast a
nonexclusive, nontransferable, royalty-free license during the Term to access,
use and copy such Support.com Proprietary Items, as necessary for Comcast to
resell the Services.  As between Comcast and Support.com, Comcast Proprietary
Items will be deemed Confidential Information of Comcast. Support.com will
neither have nor obtain rights in such Comcast Proprietary Items other than to
use them as authorized by Comcast for purposes of performing its
responsibilities under this Agreement.
 
8.4          Knowledge Capital.  Support.com shall not be precluded from
independently developing or using for itself, or for others or licensing others
to use, anything, whether in tangible or non-tangible form, which is competitive
with, or similar to, the deliverables, except as set forth in Exhibit A,
Paragraph 9.2 (“Exclusivity for Comcast”).  Support.com will be free to use the
general knowledge, skills and experience and any Intellectual Property Rights,
ideas, concepts, know-how and generic techniques that are developed by
Support.com in the course of providing the Services without use of Comcast’s
Confidential Information or Comcast Proprietary Items.  Nothing in this
Paragraph shall diminish Support.com’s obligations regarding Comcast’s
Confidential Information, grant Support.com the right or license to utilize
Comcast Proprietary Items, or otherwise limit any restrictions on Support.com’s
ability to perform services for third parties specified in this Agreement or any
Program Description hereto.
 
8.5          Covenant Limiting Injunctive Relief.
 
(a)           Subject to Paragraph 8.5(c), in connection with any cause of
action against Comcast during the Term based upon or otherwise alleging that any
third-party software, products or services (“Third-Party Products”) used by,
embodied in, practiced in or incorporated into any Comcast software, products or
services infringe or misappropriate any Support.com patent, copyright,
trademark, trade secret or other Intellectual Property Right of Support.com,
Support.com agrees that it will not seek a preliminary injunction or temporary
restraining order to prevent Comcast from using the Third-Party Products.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Subject to Paragraph 8.5(c), in connection with any cause of
action against Comcast during the Term based upon or otherwise alleging
infringement or misappropriation of any Support.com patent, copyright,
trademark, trade secret or other Intellectual Property Right of Support.com used
by, embodied in, practiced in or incorporated into any Comcast software,
products or services, Support.com agrees that it will not seek a preliminary
injunction or temporary restraining order to prevent Comcast from utilizing such
software, products or services.
 
(c)           The Parties agree that the restrictions set forth in Paragraphs
8.5(a) and (b) shall not prevent Support.com from seeking any other remedy,
including permanent injunctive relief and damages based upon or otherwise
alleging infringement or misappropriation of any copyrights, trade secrets or
other non-patent intellectual property rights of Support.com in connection with
any cause of action against Comcast, its affiliates or the third-party vendor
who provided the Third-Party Products.
 
9.           Limitation of Liability;Warranties.
 
9.1          Disclaimer; Limitation.
 
EXCEPT FOR BREACHES OF CONFIDENTIALITY OR A PARTY’S INDEMNIFICATION OBLIGATIONS,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER ENTITY FOR ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, INCIDENTAL, OR INDIRECT DAMAGES, HOWEVER CAUSED, ON ANY
THEORY OF LIABILITY, AND WHETHER OR NOT THAT PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.  EXCEPT FOR BREACH OF
PAYMENT OBLIGATIONS IN RELATION TO FEES DUE, BREACHES OF CONFIDENTIALITY, A
PARTY’S INDEMNIFICATION OBLIGATIONS, OR WILLFUL MISCONDUCT, IN NO EVENT SHALL
EITHER PARTY’S LIABILITY TO THE OTHER PARTY FOR DIRECT DAMAGES ARISING OUT OF
THIS AGREEMENT EXCEED THE LESSER OF (A) $*** OR IF GREATER, THE AMOUNT PAID BY
COMCAST TO SUPPORT.COM UNDER THE AGREEMENT FOR THE MOST RECENT TWENTY-FOUR (24)
MONTH PERIOD THAT IS NOT CORRELATED TO PAYMENTS FROM CUSTOMERS TO COMCAST, OR
(B) $***.
 
9.2          Warranties.
 
(a)  Each Party represents and warrants to the other Party that (i) it is duly
organized and validly existing under the laws of its jurisdiction of
organization; (ii) it has the legal power and authority to execute and deliver
this Agreement and to fully perform its obligations hereunder; (iii) the
execution, delivery and performance of this Agreement by it have been duly
authorized by all necessary actions and do not violate its organizational
documents or any other material agreements to which it is a party; and (iv) this
Agreement constitutes a legally valid and binding obligation of it enforceable
against it in accordance with its terms, except as such enforcement may be
limited by applicable law.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
13

--------------------------------------------------------------------------------

 
 
(b) Support.com represents and warrants for a period as specified in each
Program Description that its Services will be performed in accordance with the
applicable Program Descriptions and in a good and workmanlike manner, using the
degree of skill, care, and judgment consistent with standards for performance of
the Services established by Comcast and agreed to by the Parties in each Program
Description. Additionally, Support.com represents and warrants that its
deliverables as defined in the Program Description shall materially conform to
all relevant specifications as provided in each Program Description, and be free
of material or frequent defects, for a period of one (1) year from delivery to
Comcast.  Support.com agrees to correct promptly any such deliverable not in
compliance with this warranty.  Support.com represents and warrants that it has
full power and authority to perform all of its obligations under this Agreement
and such performance will not violate any contractual or other legal obligation
of Support.com or any rights of any third parties.  THIS PARAGRAPH 9.2 AND
PARAGRAPH 2.4 SET FORTH SUPPORT.COM’S ONLY WARRANTIES CONCERNING THE SERVICES,
ANY DELIVERABLES AND ANY WORK PRODUCT.  SUCH WARRANTIES ARE MADE EXPRESSLY IN
LIEU OF ALL OTHER WARRANTIES, CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE OR MERCHANTABILITY.
 
10.           Insurance. Support.com shall, at its sole cost, maintain no less
than the following insurance in full force and effect during the term of this
Agreement with Comcast:
 
10.1          Comprehensive Commercial General Liability. Contractor's
Protective Liability; Completed Operations; Product Liability; Contractual
Liability; Personal Injury; and Property Damage caused by explosion, collapse
and underground damage; and Broad-Form Property Damage Endorsement. The limits
of such liability insurance shall be no less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) in the
aggregate for bodily injury (BI) and property damage (PD) per occurrence;
 
10.2          Comprehensive Automobile.  Covering all owned, hired or non-owned
vehicles, including the loading or unloading thereof, with limits no less than
One Million Dollars ($1,000,000) combined single limit of liability for
Automobile Bodily Injury, Personal Liability and Automobile Property Damage for
each occurrence; for the avoidance of doubt, this section does not impose any
obligation on Support.com to insure vehicles used by Comcast or any third-party
service providers);
 
10.3          Worker’s Compensation. Statutory Benefits as required by state
where work is being performed; and Employer's Liability Insurance at a limit of
not less than Five Hundred Thousand Dollars ($500,000) for all damages arising
from each accident or occupational disease;
 
10.4          Umbrella Excess Liability. Coverage in an amount no less than One
Million Dollars ($1,000,000) for each occurrence; and
 
10.5          Professional E&O Coverage. In addition to the foregoing, if
Support.com is providing professional services utilizing mappers, surveyors,
locators, architects, consultants and similar professional services then, in
addition to the above requirements, Support.com shall also maintain a
professional errors and omissions policy with a minimum limit of One Million
Dollars ($1,000,000) per occurrence.
 
11.           Indemnification.
 
11.1          General Indemnification by Support.com. Support.com hereby agrees
to defend, indemnify, and hold Comcast, its parents, affiliates, subsidiaries
and their officers, directors, agents, and employees harmless against all costs,
expenses, and losses (including reasonable attorney fees and costs) incurred
through claims of third parties against Comcast based on or arising from (a)
Support.com’s performance under this Agreement, (b) any breach or inaccuracy of
any covenant, representation or warranty by Support.com of this Agreement; (c)
the gross negligence or willful misconduct of Support.com, its officers,
employees, agents, and/or representatives; and/or (d) assertions under  workers’
compensation or similar employee benefit acts by Support.com or its employees or
agents.
 
 
14

--------------------------------------------------------------------------------

 
 
11.2          IP Indemnification by Support.com.  At its expense, Support.com
shall defend, indemnify and hold Comcast harmless from any action brought
against Comcast, its parents, affiliates, subsidiaries and their officers,
directors, agents, and employees to the extent that it is based on a claim that
the use of the Support.com Software or Support.com Proprietary Items or other
intellectual property provided to Comcast by Support.com under this Agreement
(“Support.com IP Products”) infringes any patent, copyright, trade secret,
trademark or other Intellectual Property Right of any third party (“Support.com
IP Claims”).  If any Support.com IP Product becomes, or in Support.com’s
reasonable opinion is likely to become, the subject of a successful claim of
infringement of any intellectual property rights, then, in addition to any other
rights Comcast may have under this Agreement, Support.com shall: (i) procure for
Comcast the right to use the infringing Support.com IP Product (or part
thereof); (ii) replace the infringing Support.com IP Product (or part thereof)
with a non-infringing, functionally equivalent one; or (iii) suitably modify the
infringing Support.com IP Product (or part thereof) so that it is not
infringing.  If the removal of a Support.com IP Product as contemplated by the
foregoing sentence results in Support.com being unable to materially perform the
Services going forward, Comcast shall have the right to terminate this Agreement
or the relevant Program Description without payment of any additional fees other
than fees for Services performed.  Comcast agrees to notify Support.com promptly
in writing of any claim, to permit Support.com to defend, compromise or settle
the claim  and to provide reasonably available information and assistance
regarding such claim; provided that: (i) if Support.com fails to promptly retain
defense counsel for any such claim after notice to Support.com, Comcast may, at
Support.com’s expense, retain its own defense counsel and defend against such
claim; (ii) Support.com’s choice of defense counsel shall be subject to the
prior approval of Comcast, which shall not be unreasonably withheld, conditioned
or delayed; (iii) Support.com shall not enter into a settlement of any such
claim that imposes any liability or material obligation on Comcast or materially
prejudices Comcast’s rights without Comcast’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed; and (iv)
Support.com shall not enter into a settlement of any such claim without
Comcast’s written consent unless such settlement is solely for monetary payment
by Support.com or a third party and contains an explicit and complete
unconditional release of Comcast in connection with the Services and Support.com
IP Products.
 
11.3          General Indemnification by Comcast. Comcast hereby agrees to
defend, indemnify, and hold Support.com, its parents, affiliates, subsidiaries
and their officers, directors, agents, and employees harmless against all costs,
expenses, and losses (including reasonable attorney fees and costs) incurred
through claims of third parties against Support.com based on or arising from (a)
Comcast’s performance under this Agreement, (b) any breach or inaccuracy of any
covenant, representation or warranty by Comcast of this Agreement; (c) the gross
negligence or willful misconduct of Comcast, its officers, employees, agents,
and/or representatives; and/or (d) assertions under  workers’ compensation or
similar employee benefit acts by Comcast or its employees or agents.
 
 
15

--------------------------------------------------------------------------------

 
 
11.4              IP Indemnification by Comcast.  At its expense, Comcast shall
defend, indemnify and hold Support.com harmless from any action brought against
Support.com, its parents, affiliates, subsidiaries and their officers,
directors, agents, and employees to the extent that it is based on a claim that
the use of the Comcast Software or Comcast Proprietary Items or other
intellectual property provided to Support.com by Comcast under this Agreement
(“Comcast IP Products”) infringes any patent, copyright, trade secret, trademark
or other Intellectual Property Right of any third party (“Comcast IP
Claims”).  If any Comcast IP Product becomes, or in Comcast’s reasonable opinion
is likely to become, the subject of a successful claim of infringement of any
intellectual property rights, then, in addition to any other rights Support.com
may have under this Agreement, Comcast shall: (i) procure for Support.com the
right to use the infringing Comcast IP Product (or part thereof); (ii) replace
the infringing Comcast IP Product (or part thereof) with a non-infringing,
functionally equivalent one; or (iii) suitably modify the infringing Comcast IP
Product (or part thereof) so that it is not infringing.  If the removal of a
Comcast IP Product as contemplated by the foregoing sentence results in
Support.com being unable to materially perform the Services going forward,
either party shall have the right to terminate this Agreement or the relevant
Program Description without payment of any additional fees other than fees for
Services performed.  Support.com agrees to notify Comcast promptly in writing of
any claim, to permit Comcast to defend, compromise or settle the claim  and to
provide reasonably available information and assistance regarding such claim;
provided that: (i) if Comcast fails to promptly retain defense counsel for any
such claim after notice to Comcast, Support.com may, at Comcast’s expense,
retain its own defense counsel and defend against such claim; (ii) Comcast’s
choice of defense counsel shall be subject to the prior approval of Support.com,
which shall not be unreasonably withheld, conditioned or delayed; (iii) Comcast
shall not enter into a settlement of any such claim that imposes any liability
or material obligation on Support.com or materially prejudices Support.com’s
rights without Support.com’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; and (iv) Comcast shall not enter
into a settlement of any such claim without Support.com’s written consent unless
such settlement is solely for monetary payment by Comcast or a third party and
contains an explicit and complete unconditional release of Support.com in
connection with the Services and Comcast IP Products.
 
12.           Term and Termination.
 



 
12.1
Term.

 
Unless otherwise terminated as specified herein, the term of the Agreement is
hereby amended to continue from the Effective Date through December 31, 2014
(the “Initial Term”; this Initial Term and all mutually agreed renewal terms, if
any, collectively, are referred to herein as the “Term”).
 
 
12.2
Termination for Convenience by Comcast.

 
Comcast may terminate this Agreement for convenience upon *** prior written
notice to Support.com provided the effective date for such termination for
convenience is no earlier than the permitted termination date(s) set forth in
the Program Descriptions under this Agreement, and Comcast pays the fees and
complies with the additional terms and conditions applicable to termination for
convenience of the Program Description(s) as stated therein.
 
 
12.3
Termination for Convenience by Support.com.

 
Support.com has the right to terminate this Agreement and/or any Program
Description for convenience upon *** prior written notice if, in Support.com’s
sole discretion, it believes continuation of the Agreement or Program
Description is not reasonably profitable as certified by an officer, provided
that Support.com pays the fees and complies with the additional terms and
conditions applicable to termination for convenience of the Program
Description(s) as stated therein.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
16

--------------------------------------------------------------------------------

 
 
 
12.4
Termination for Breach.

 
Either Party may cancel or terminate the affected Program Description(s) of this
Agreement as a whole by giving written notice of breach or default if the other
(a) becomes insolvent, is unable to pay debts when due, or is the subject of
bankruptcy proceedings not terminated within *** of any filing; or makes a
general assignment for the benefit of creditors; or if a receiver is appointed
for substantially all of its property or (b)  materially breaches or defaults on
its material obligations under this Agreement and fails to cure the breach or
default within *** after receipt of written notice.
 
 
12.5
Termination Upon Change of Control.

 
In the event more than fifty percent (50%) of the outstanding voting shares of
Support.com is (or is proposed to be) acquired, directly or indirectly, then,
notwithstanding any other provision of this Agreement, Support.com will provide
notice of such actual or proposed transaction, and Comcast will have *** from
such notice to terminate this Agreement and/or any Program Description for
convenience without any further liability and without incurring any termination
for convenience fee, such termination being effective upon the closing of such
transaction if it occurs.
 
 
12.6
Effect of Termination.

 
Upon termination of this Agreement for any reason, Support.com agrees to
immediately discontinue performance under all Program Descriptions, and Comcast
agrees to immediately discontinue the use, sale or distribution of the Services
and Support.com Software.  Upon termination of a Program Description, or this
Agreement in its entirety, for any reason, Support.com agrees to: (i) return to
Comcast all copies of any Confidential Information received from Comcast under
the applicable Program Description(s); and (ii) return to Comcast, or Comcast’s
designee, all Comcast Equipment used to provide Services under the applicable
Program Description(s). Further, upon termination of a Program Description, or
this Agreement in its entirety, for any reason, Comcast agrees to: (i) return to
Support.com all copies of any Confidential Information received from Support.com
under the applicable Program Description(s); and (ii) return to Support.com, or
Support.com’s designee, all Support.com Equipment used to provide Services under
the applicable Program Description(s). Termination of this Agreement by either
Party will be without prejudice to that Party's other rights and remedies
hereunder, subject to any limitations on remedies provided herein.  At Comcast’s
request, Support.com shall provide commercially reasonable cooperation during
the Term, and for a period of *** thereafter if requested in writing by Comcast
at least *** prior to the expiration of the Term, in the orderly transition to
another service provider.  The Parties shall execute a mutually agreeable
statement of work describing the transition services Support.com shall provide
during any the transition period. Support.com’s obligation during any transition
period may include, but not be limited to, providing transition messaging to
Customers and assistance in transferring customer data.
 
 
12.7
No Other Early Termination Fees.

 
Any attempt to impose early termination fees in any document, other than as
provided in this Agreement or a Program Description signed by an authorized
Procurement Officer, shall be void and non-binding on Comcast.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
17

--------------------------------------------------------------------------------

 
 
13.           Records.
 
Each Party shall maintain complete and accurate records relating to the Services
and the performance of its duties hereunder.  All records shall be maintained
for at least three (3) years after the termination of this Agreement, and shall
at all times be available for inspection and duplication by the other
Party.  Support.com shall, upon a request by Comcast, use commercially
reasonable efforts to promptly prepare and deliver reports to Comcast regarding
its activities and expenses in connection with this Agreement. If Comcast
discovers that Support.com has overcharged Comcast by more than five percent
(5%) or greater than Five Thousand Dollars ($5,000) with respect to any invoice
or in the aggregate with respect to any Program Description, then Support.com
shall refund or credit Comcast with the amount of such overcharge already paid
by Comcast, correct and resubmit all relevant invoices not yet paid by Comcast,
and reimburse Comcast for reasonable out-of-pocket expenses in relation to the
audit.
 
14.           Cooperation in Legal and Business Matters.
 
Support.com agrees to cooperate fully with Comcast in connection with any legal
or business matter relating to this Agreement, including, without limitation,
any dispute, claim or lawsuit, relating to the Services provided by Support.com
pursuant to this Agreement.  Comcast shall compensate Support.com reasonably for
such services unless such dispute, claim or lawsuit arises from Support.com’s
actions or the infringement of any Intellectual Property Right or third-party
right arising from the Services (in whole or in part), excluding any Comcast
Proprietary Items.
 
15.           Miscellaneous.
 
15.1          Governing Law.  This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the Commonwealth of Pennsylvania
without regard to conflict of laws principles.  Except as otherwise set forth in
a Rider to this Agreement, any claim or controversy arising out of or relating
to this Agreement shall be brought exclusively in federal or state court located
in Philadelphia, Pennsylvania and the Parties hereby consent to personal
jurisdiction and venue in such court.
 
15.2          Waiver.  No failure or delay on the part of any Party in
exercising any right hereunder, irrespective of the length of time for which
such failure or delay shall continue, will operate as a waiver of, or impair,
any such right.  No single or partial exercise of any right hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right.  No waiver of any right hereunder will be effective unless given in a
signed writing.
 
15.3          Further Assurances.  Each Party to this Agreement will, at the
request of the other Party and without charge (provided that the cost to the
providing Party is reasonable under the circumstances), execute and deliver all
such further instruments and documents as may be reasonably requested to further
confirm, carry out and otherwise accomplish the intent and purpose of this
Agreement.
 
15.4          Severability.  If any provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such provision shall be deemed
amended to conform to applicable laws so as to be valid and enforceable, or, if
it cannot be so amended without materially altering the intention of the
Parties, it shall be stricken, and the remainder of this Agreement shall remain
in full force and effect.
 
 
18

--------------------------------------------------------------------------------

 
 
15.5          Entire Agreement.  This Agreement, including the Exhibits thereto,
set forth the entire agreement and understanding of the Parties relating to the
subject matter herein and merges all prior discussions between them.  No
modification of or amendment to this Agreement shall be effective unless in
writing signed by the Parties.
 
15.6          Notices.  All notices, demands, requests or other communications
given under this Agreement shall be in writing and be given by personal
delivery, certified mail, return receipt requested, or nationally recognized
overnight courier service to the address set forth below or as may subsequently
in writing be requested.
 

 
If to Support.com, Inc.
         
Support.com, Inc.
   
1900 Seaport Blvd.
   
Redwood City, CA 94040
   
Attn.:   Chief Executive Officer
       
With a copy to:
         
Support.com, Inc.
   
1900 Seaport Blvd.
   
Redwood City, CA 94040
   
Attn.:  Legal Department
       
If to Comcast:
         
Comcast Cable Communications Management, LLC
   
One Comcast Center
   
Philadelphia, PA 19103
   
Attn.:  VP and General Manager, Xfinity Signature Support Program
       
With a copy to:
         
Comcast Cable Communications, LLC
   
One Comcast Center
   
Philadelphia, PA 19103
   
Attn.:  Cable Law Department – Operations



15.7          Subcontractors.  Support.com shall not delegate this Agreement to
any third party without (i) the prior written consent of Comcast, which may be
withheld at its sole discretion, and (ii) the prior written agreement of the
proposed delegee to be bound by the provisions of this
Agreement.  Notwithstanding any such subcontract, Support.com shall not be
relieved of its performance or obligations under this Agreement.  Support.com
may employ independent contractors in performing Services, provided that Comcast
approves in writing, such approval not to be unreasonably withheld or delayed,
and provided further that Support.com shall be solely responsible for each
subcontractor’s full and timely performance, and the acts and omissions of each
subcontractor shall be deemed and treated as the acts and omissions of
Support.com itself.  Support.com shall also be solely responsible for
compensating any subcontractor.
 
 
19

--------------------------------------------------------------------------------

 
 
15.8          Publicity.  Support.com shall not use any trademark, service mark,
trade name, or other name or logo of Comcast in any advertising or publicity and
shall not issue any public statement concerning this Agreement or the Services
rendered hereunder without the prior written consent of
Comcast.  Notwithstanding any other provision of this Agreement, Support.com may
disclose such information as may be expressly required under applicable law
without such consent from Comcast, provided that Support.com promptly (prior to
such disclosure to the extent possible) notifies Comcast in writing of any such
disclosure required by law, including any notices received by Support.com
requiring such disclosure.  Further, Support.com may disclose the existence of
this Agreement and discuss non-confidential information, including qualitative
information customarily discussed by public companies in relation to material
agreements and large customers, in its public releases and filings required by
the Security Exchange Commission, and Investor Relations communications with
investors and analysts.
 
15.9          Headings.  The section headings are intended for reference only
and do not affect the meaning or interpretation of this Agreement.
 
15.10        Nonexclusive Agreement.  It is expressly understood and agreed
that, except as expressly provided in each Program Description, this Agreement
does not grant Support.com any exclusive privileges or rights, and Comcast may
contract with other consultants for the procurement of comparable
services.  Except as expressly provided in each Program Description, Comcast
makes no guarantee or commitment for any minimum or maximum amount of Services
hereunder.
 
15.11        Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective heirs, successors,
representatives and assigns.  Notwithstanding the foregoing, this Agreement may
not be assigned under any circumstances by Support.com to any third party
without the prior written consent of Comcast.  Any assignment in violation of
this Paragraph shall, at Comcast’s election, be deemed null, void and of no
force or effect, or alternatively, may be deemed a material breach of the
Agreement and the subject of a right to terminate by Comcast pursuant to
Paragraph 12.4 (“Termination for Breach”).
 
15.12        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
15.13        Survival.  The provisions of this Agreement that, by their sense
and context, are intended to survive performance by either or both Parties shall
also survive the completion, expiration, termination or cancellation of this
Agreement, including without limitation, Paragraphs 5, 6, 7.4, 9, 12.6, 13,
15.1, 15.6, 15.11 and
 
15.14        Force Majeure.  Each Party hereto shall be excused from default or
delay in the performance of its obligations hereunder, if and to the extent that
such default or delay is:  (i) caused by an act of God, or other causes beyond
its reasonable control including, but not limited to, fires, riots, accident,
explosion, flood, or storm.  The operation of the preceding sentence shall not,
however, relieve a Party from its obligation to meet the time schedules required
herein unless the Party shall have taken reasonable precautions to anticipate
and avoid the occurrence of the force majeure event and upon its occurrence
shall have used all commercially reasonable efforts to ameliorate or eliminate
its effect.  In no event shall any postponement of either Party’s obligations
hereunder as a result of a force majeure event exceed the period of time that
the force majeure had an effect on such Party.  If a delay or interruption of
performance by either Party resulting from its experiencing a force majeure
event exceeds thirty (30) days, then the other Party may terminate this
Agreement by delivering written notice of termination specifying the date of
termination, even though such event does not constitute a breach of this
Agreement or any Program Description.
 
 
20

--------------------------------------------------------------------------------

 
 
15.15        Order of Precedence.  In the event of a conflict between the terms
and conditions in this Agreement and the attachments hereto, the terms and
conditions of this Agreement shall control, except in the case of Program
Descriptions executed by an authorized Procurement Officer, in which case the
Program Description will govern and control.
 
IN WITNESS WHEREOF the Parties have entered into this Support Services Agreement
as of the Effective Date.
 

COMCAST CABLE COMMUNICATIONS SUPPORT.COM, INC. MANAGEMENT, LLC       By:     By:
    Name: Name: Title: Title:     Date: Date:

 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A


PROGRAM DESCRIPTIONS


AMENDED AND RESTATED
PROGRAM DESCRIPTION NUMBER 1


XFINITY SIGNATURE SUPPORT (“XSS”)
REMOTE SUPPORT SERVICES


THIS AMENDED AND RESTATED PROGRAM DESCRIPTION NUMBER 1 (“Program Description”)
is entered into this  5th day of July, 2012 (the “Amended Program Description
Effective Date”) pursuant to the SUPPORT SERVICES AGREEMENT of even date
herewith (the “Agreement”) by and between Comcast Cable Communications
Management, LLC, a Delaware limited liability company, on behalf of its
applicable affiliates and subsidiaries, with offices at One Comcast Center, 1701
JFK Blvd., Philadelphia, PA 19103 (“Comcast” or “Reseller”) and Support.com,
Inc., a Delaware corporation with offices at 1900 Seaport Boulevard, Redwood
City, CA 94063 (“Support.com”), each a “Party” and collectively the
“Parties.”  Unless otherwise specified herein, all provisions of this Program
Description as amended and restated are effective as of the Amended Program
Description Effective Date above.  Defined terms in the Agreement shall have the
same meaning in this Program Description.  In the event of any conflict or
inconsistency between the Agreement and this Program Description, the provisions
of this Program Description govern and control.


1.       Program Background and Objectives


This Paragraph 1 (“Program Background and Objectives”) is for descriptive
purposes only and does not create binding obligations on either Comcast or
Support.com.


1.1.          Background


Comcast has launched a new Xfinity Signature Support (“XSS”) business for its
customers.  This business seeks to capture the growing market opportunity to
provide premium technology services to Comcast customers who need help with (a)
install/setup, (b) connect/secure, (c) educate/advise (d) break/fix, and (e)
general help in relation to digital devices (PC, peripheral, smart phones,
wireless networking). These services will be charged as either a one-time
transaction or an on-going monthly recurring fee.


1.2.          Objectives


The Services under this Program Description will be delivered remotely via
phone, chat, and online via screen sharing and other remote tools by Support.com
(the “Program”).  These Services will be sold on a one-time transaction or
on-going monthly fee basis.  Comcast expects that Support.com may sell certain
third-party services agreed by the Parties. Support.com has also integrated with
one or more on-site services providers to be selected and retained by Comcast to
address service incidents that cannot be resolved remotely or where on-site
services are preferred by the Customer..
 
 
22

--------------------------------------------------------------------------------

 
 
2.
Scope of Services



The general requirements of this Program Description and the Services provided
hereunder are discussed below, and are subject to the Parties’ more detailed
descriptions in a separate mutually agreed Vendor Program Requirements Document
(“VPRD”).


2.1.           Territory


The Territory for the Program shall be the United States. The Services will be
provided in English.  Following the Launch Date (as defined below), at such time
and in such manner as the parties shall mutually agree, Support.com shall
provide the Services in Spanish as well as English.  The parties shall amend
this Program Description as necessary in light of such addition.


2.2.          Support.com Obligations


Support.com’s obligations below are dependent on the good faith efforts of all
parties involved including the timely provision as needed by Comcast of its
corresponding inputs and approval as specified in this Program Description and
the VPRD, in support of the target date of October 29, 2010 for commercial
launch of the Program or such other date as the Parties may agree (the “Launch
Date”), and continuing thereafter as necessary in relation to ongoing
obligations.


2.2.1 Micro-Site


 
a.
Support.com created (and hosts part of) a customized a Comcast Xfinity Signature
Support micro-site (“Micro-site”) subject to Comcast’s prior approval,
including, without limitation, conforming to Comcast Xfinity branding guidelines
as may be modified from time-to-time.  Support.com agrees that Intellectual
Property rights in original web pages and other original materials developed
solely for use on the Micro-site will be owned by Comcast; for the avoidance of
doubt, such Intellectual Property rights do not include any rights in
third-party components, or Support.com’s pre-existing Intellectual Property
rights. Upon any termination of the Agreement or of this Program Description,
Support.com agrees to grant to Comcast a perpetual, royalty-free, nonexclusive
license in the Territory to any Support.com Intellectual Property Rights in the
Micro-site in order for Comcast to continue operation and maintenance of the
Micro-site at Comcast’s expense for the XSS program; for the avoidance of doubt,
such license does not include rights in third-party materials except to the
extent Support.com has a pre-existing right, without additional expense, to
sublicense such third-party rights to Comcast.

 
 
b.
[Deleted.]

 
 
c.
Such Micro-site shall have online ordering and processing capability for
one-time incident Services orders using credit cards.

 
 
d.
Such Micro-site shall provide the ability to view basic account/usage/order
history data and ticket histories as made available from Comcast and Support.com
internal systems.

 
 
23

--------------------------------------------------------------------------------

 
 
2.2.2 Desktop Agent


 
a.
Support.com shall rebrand its existing desktop agent for XSS offerings (the
“Desktop Agent”)

 
b.
Such Desktop Agent shall permit remote scanning of potential PC issues with
little or no end-user involvement

 
c.
The Desktop Agent shall permit access by the Customer to Support.com’s XSS
agents

 
d.
The Desktop Agent will include proactive and self-help tools as additional value
add to Customers

 
e.
In addition, in such manner and at such times as the parties may agree, such
Desktop Agent shall enable:

 
1.
Customized proactive messaging to end users to demonstrate on-going value

 
2.
Chat functionality

 
3.
Connection to sales of XSS offerings (remote subscriptions, one-time incident
offerings, extended warranty, etc.)

 
-
The parties shall mutually agree upon scripts and other procedural steps
Support.com will take to ensure appropriate upsell and cross-sell efforts are
made by Support.com with respect to the extended warranty plans and other XSS
offerings.

 
4.
Access to basic account/usage/order history using the Desktop Agent

 
5.
Access to tutorials on PC issues as well as Comcast services

 
6.
Access to Support.com and other 3rd party software offered to XSS customers.



2.2.3 Sales Center


 
a.
Support.com shall establish, train and maintain a sales capability to support
XSS offerings (including but not limited to remote subscriptions, one-time
remote services offerings, on-site services, and equipment protection plan
(“EPP”) offerings) until June 29, 2012.

 
b.
Staffing for such sales group shall be maintained in accordance to the service
level agreements outlined in Exhibit D (“Service Level Terms”) until April 1,
2012; after this date Exhibit D service levels will no longer apply to the
Support.com Sales Center and staffing of the sales group by Support.com will be
reduced in mutually agreed steps until closure of Support.com’s Sales Center on
June 29, 2012.  In addition to selling proactively, Support.com’s sales group
shall be equipped to take pre-qualified leads from Comcast sales channels as
specified in the VPRD until closure of the Support.com Sales Center on June 29,
2012.

 
2.2.4 Billing


To the extent Support.com receives Services sales orders directly from Customers
to be paid by credit card, Support.com will process such orders on Comcast’s
behalf using a mutually agreed merchant account, which provides tracking of
credit card purchases authentication, refunds and other charges or credits, as
provided in the VPRD.
 
 
a.
To the extent Support.com makes sales that are to be billed to the Customer
using the Comcast biller, the Parties’ respective obligations shall be as
specified in the VPRD.

 
b.
To the extent Comcast makes sales of Services using the Comcast biller or any
other method, the Parties’ respective obligations shall be as specified in the
VPRD.

 
 
24

--------------------------------------------------------------------------------

 


2.2.5 Systems Integration and Engineering Work


The VPRD will specify mutually agreed integration, branding and similar
engineering work required of Support.com, and the schedule therefore, in
relation to Support.com’s Services Delivery Management System (“SDMS”) platform,
Desktop Agent and its other tools to be deployed in support of the
Program.  Further, the Desktop Agent and certain other software will be subject
to testing and maintenance procedures as specified in Exhibit E (“Software
Testing and Release Management”).
 
2.2.6 Service Delivery


Support.com will provide Services to Customers in accordance with Paragraph 5
(“Service Delivery Process”) below.  Training of the Parties’ respective
personnel will be as mutually agreed by the Parties.  If and to the extent
Support.com is to be reimbursed for any expenses related to such training, such
reimbursement will be subject to the provisions and limitations of Exhibit B
(“Comcast Policies And Procedures For Reimbursement Of Expenses”).


2.3.          Comcast Obligations


2.3.1 Input and Review


Comcast shall provide timely input, review and approval so as to enable
Support.com to fulfill its obligations as provided in this Program Description.


2.3.2 Marketing and Sales


Comcast will conduct marketing and sales efforts in relation to Services as
provided in the VPRD.  Further, Comcast agrees that its marketing and sales
efforts will not limit its promotion of Services to channels that principally
target Customers with a pre-existing problem.


2.3.4 Data


Comcast will timely provide such data from Comcast systems as may be necessary
for Support.com to fulfill its obligations hereunder as well as data that is
required for invoicing purposes.


2.3.5 Third-Party Vendors


As between Support.com and Comcast, Comcast is responsible for all aspects of
XSS   provided or supported by Comcast and its third-party vendors.  Comcast’s
obligations with regard to such third parties include, without limitation,
contracting with such third parties, licensee fees and other payment obligations
to such third parties, and program management responsibilities.


2.3.6 Testing


Comcast will make available to Support.com in advance of the Launch Date and
thereafter, as agreed in the VPRD, reasonable access to test systems appropriate
for the Comcast production systems on which Support.com Software will be
deployed in support of the Program.
 
 
25

--------------------------------------------------------------------------------

 
 
2.3.7 Comcast Systems


Comcast will make available to Support.com, as specified in the VPRD, access and
reasonable training in relation to Comcast Software and any other systems or
programs supplied by Comcast to be used by Support.com in performance under the
Program.


3.
Services



 
3.1.
Minimum Requirements for Delivery of Remote Services



The following minimum system requirements apply to all Customer systems as a
pre-requisite for delivery of Services to such Customer unless otherwise
specified in the VPRD:


 
3.1.1
Computer must be running Windows XP, Vista, Windows 7 or Mac OS 10.5 or above.

 
 
3.1.2
Computers must have adequate available RAM for basic service as specified in the
VPRD.  For any services requiring installation of software or connections to
peripheral devices, the manufacturer’s minimum system requirements also must be
met.

 
 
3.1.3
For all services that entitle support for peripherals (i.e. printer, camera,
digital music players as specified in the VPRD):

 
 
·
The Customer must have all necessary cables for attaching the computer to the
peripheral

 
 
·
The peripheral must be in good working order

 
 
·
Peripherals must be unboxed with all parts readily available.

 
 
3.1.4
Customer must have the required login information to gain Internet access and
administrator level access to the computer and devices for which the services
are being provided.

 
 
3.1.5
Customer must have working High-Speed Internet access in their residence. As an
entitled component of every subscription and incident-based Service, Support.com
will perform its standard connectivity troubleshooting steps if needed to
determine if connectivity is available to the Customer home.

 
In the event that connectivity is not available after the troubleshooting steps
have been completed, Support.com shall then use the process as specified in the
VPRD for “Can’t Deliver Service Remotely.”
 
 
3.1.6
Services must be provided to residential Customers for personal use pursuant to
a Comcast Terms of Service, which includes mutually agreed acceptable use
policies, as provided in the VPRD.

 
 
3.1.7
In the case of Services that are subscriptions, Customer computers must have and
maintain valid and up-to-date anti-virus software installed during the
subscription period. Support.com may deny service to any Customer who does not
comply with these requirements after the initial set-up and activation of the
subscription.

 
 
3.2.
Service SKUs



Remote service offerings under this Program Description fall into two
categories:  remote support subscription offerings, and remote support incident
offerings.
 
 
26

--------------------------------------------------------------------------------

 
 
 
3.2.1.
 Remote Support Subscription Offerings



The Services that are remote support subscription-based offerings are as listed
below and described more fully in the VPRD.  Fees due to Support.com from
Comcast for each SKU delivered are as shown below.  Effective January 1, 2012,
monthly subscription fees due to Support.com will be calculated based on the ***
of Customers entitled to each subscription Service during the month based on
reports run on the last day of each calendar month, e.g., the average number of
Customers entitled in *** of a year would be the sum of the report run at the
end of *** and the report run at the end of ***, divided by ***, with the
exception of the one-month Wireless Networking Support with Professional
Installation subscription (the “One-Month Wireless Networking Support with
Professional Installation” SKU) which will be paid on a per installation basis.


Excluding the ***, a one-time activation/set-up fee to Support.com is required
at the time of sale for the subscription Services.  Further, the subscription
services are subject to termination fees during limited periods as provided
below in Paragraph 6.1 (“Service Delivery Wholesale Pricing; Termination
Fees”).  In the event a Customer upgrades from a *** subscription SKU for which
the Customer has already paid an activation/set-up fee, to the ***, the
applicable *** activation/set-up fee otherwise due is hereby waived by
Support.com.  In the event a Customer downgrades from the *** SKU to another
subscription SKU, activation/set-up fees, if any, applicable to the new
subscription SKU are hereby waived by Support.com.  If a customer chooses to
upgrade their subscription to *** and has previously paid an enrollment fee, SDC
will be entitled to the difference in the two wholesale enrollment fees as an
supplemental enrollment fee. In all other instances, activation/set-up fees
apply to all Customers added to a subscription Services SKU, whether by new
sales, service upgrades, service downgrades, or otherwise.


Financial Reconciliation of Suspended Subscriptions
 
 
(a)

 
 
i.
Notwithstanding any other provision of the Agreement, Support.com will not
charge a new activation/set-up fee upon reinstatement of any Customer whose
entitlement to a Subscription Service with such a fee was previously suspended
for non-payment, or due to an accidental processing error, or to facilitate the
Customer’s change of address to a new primary service address (each a “Suspended
Customer”), provided that the Suspended Customer’s reinstatement occurs within
ninety (90) days of suspension to the same subscription SKU or one to which the
Customer could have upgraded or downgraded to without an activation/set-up fee
had the Customer remained in good standing during the period.

 
ii.
For the avoidance of doubt, activation/set-up fees, and TF, for transfers
between subscriptions shall continue to be handled as set forth in Section
3.2.1, and 6.1, respectively, of the Program Description.

 
 
(b)
If and to the extent a Termination Fee (“TF”) under the Agreement was due to
Support.com with respect to the Suspended Customer, such Termination Fee will be
waived by Support.com upon reinstatement of the Suspended Customer on the
condition that such reinstatement occurs within ninety (90) days of suspension
and Support.com is promptly notified of reinstatement of entitlement for the
Suspended Customer using the following process:

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
27

--------------------------------------------------------------------------------

 
 
 
i.
Within twelve (12) business days following the end of each calendar month,
Comcast shall provide Support with a TF Re-Connected Adjustment Report covering
all TF reinstatements for that calendar month.  Support.com shall review the
Report and shall inform Comcast within five (5) business days whether it agrees
with or disputes the requested credit.  After the Parties agree to a credit
adjustment, Support.com shall generate a credit memo within five (5) business
days, and shall submit the credit memo to Comcast.

 
 
(c)
Suspended Customers from whom Comcast has collected fee for the periods of
suspension will be included in the calculation of average monthly fees due to
Support.com as provided in Section 3.2.1 (“Remote Support Subscription
Offerings”) of the Program Description.

 
 
(d)
For the purposes of calculating TF under the Agreement due in relation to
reinstated Suspended Customers who subsequently early terminate their
subscription, the months excluded from payment of monthly fees as provided in
subsection (c) above are not included in calculating the month of the
subscription for TF purposes.  For example, a reinstated Suspended Customer who
subsequently early terminates in what would have been Month 6 of the original
subscription service, but who was suspended for two months of that period prior
to reinstatement, would be treated as terminating in Month 4 of the subscription
for TF purposes.  For the avoidance of doubt, Comcast will not be liable for a
TF for a Customer who changes primary address unless the total length of the
subscription, across both addresses, is subject to TF.  For example, in the case
of a Customer who has a subscription at address A for one month and at address B
for an additional 45 days and then cancels, Comcast will be liable for a TF for
a 3rd month cancellation.

 
The following amended and restated provisions in this Section 3.2 (“Service
SKUs”) are effective on the date these SKUs as revised are launched, currently
anticipated to be July 5, 2012 or such other date as may be mutually agreed by
the Parties.


Subscription SKU name
Support.com Fees
Description
Wireless Networking Support
$*** per month per active subscriber for one home network, plus activation/setup
fee of $*** (unless activation/setup is performed by Comcast’s on-site provider)
Helps users set up and manage a secured wireless network and connect up to five
(5) devices, and support any wireless network issues they encounter.
 
Members get a discount on remote and onsite incident services.

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
28

--------------------------------------------------------------------------------

 
 
Wireless Gateway (“WG”) Support
$*** per month per active subscriber for one WG network; No activation/set-up
fees apply to WG Support.  In the event Comcast chooses to begin charging WG
Customers a retail activation/set-up fee, the Parties will meet and negotiate in
good faith a wholesale share of such fee(s) payable to Support.com.
Helps users set up and manage a secured wireless network using the WG device and
connect up to five (5) devices, and support any wireless network issues they
encounter.
 
Members get a discount on remote and onsite incident services.
 
One-Month Wireless Networking Support with Professional Installation
One-time $*** per Customer receiving on-site professional wireless network
installation through Comcast, for so long as Comcast includes a thirty (30) day
entitlement to the Wireless Networking Support SKU services provided by
Support.com with such on-site professional wireless network installations; No
activation/set-up fees otherwise due in relation to this SKU as long as the
persons providing the on-site professional wireless network installation
complete the required aspects of the on-site installation for the Customer
before entitlement to this SKU commences.
A thirty (30) day entitlement with the same features as the Wireless Networking
Support subscription SKU.
 
 If, during the thirty (30) day entitlement period, the Customer upgrades to a
different XSS subscription, the Support.com fee shall be the fee for such other
subscription under Section 3.2 of the Program Description and the $*** fee
described in this section shall not be charged separately.  If the $*** fee has
already been charged to Comcast, Support.com shall credit such amount back to
Comcast.

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
29

--------------------------------------------------------------------------------

 
 
Computer Maintenance
$*** per month per active subscriber for up to four (4) supported computers;
this SKU may not be proactively sold to new subscribers after July 5, 2012;
provided, however, that this SKU may be sold if requested by the Customer until
December 31, 2012 after which no further sales of this SKU are permitted
Includes automated support through Desktop Agent, plus license for Cosmos for
each supported computer. Members get a discount on remote and onsite incident
services.
 
Support.com will continue to provide Services in relation to this SKU during the
Term to Customers who are active subscribers to this SKU as of December 31,
2012, after which time no new subscribers may be added using this SKU. These
pre-existing subscribers as of December 31, 2012 will continue to be entitled to
have up to five (5) live assisted tune-ups in total per year upon request.
Comcast will continue to pay fees to Support.com in relation to active
subscribers during the Term as provided in Section 5 (“Payment Terms; Taxes”) of
the Agreement.
Maintenance and Networking Bundle
$*** per month for coverage of one home network and up to four (4) supported
computers +  activation/set-up fee of $***; a $*** per PC additional one-time
charge applies when an anti-virus (“AV”) install is required.
 
Ccoverage of one home network and up to four (4) supported computers ;
installation of anti-virus (“AV”)  where required.
 
This SKU will be replaced by the Wireless Networking and Computer Performance
SKU on July 5, 2012 and will not be sold to new subscribers after that
date.  Subscribers to this service active prior to this time will continue to be
entitled to have up to five (5) live assisted tune-ups in total per year upon
request at no additional charge.
Wireless Networking and Computer Performance
$*** per month per active subscriber for coverage of one home network and up to
four (4) supported computers +  activation/set-up fee of $***
A bundled offering of the Wireless Networking subscription SKU and license to
the Support.com End-User Software Cosmos.
 
For Customers who are active subscribers to this SKU as of July 5, 2012, Cosmos
software will be offered on a proactive self –install basis to pre-existing
subscribers at any future point of service delivery. These pre-existing
subscribers will continue to be entitled to have up to five (5) live assisted
tune-ups in total per year upon request at no additional charge. Software will
be communicated to Comcast customers as Computer Performance Tool
 
Members get a discount on remote and onsite incident services.
 

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
30

--------------------------------------------------------------------------------

 
 
Help Desk
$*** per month per active subscriber + activation/set-up fee of $***; this is a
trial SKU which will be sold in a pilot by up to 24 sales agents for one month
only.  After the one-month trial period, any further sales of this SKU will be
only by mutual agreement of the Parties.
Includes the Wireless Networking and Computer Performance SKU, plus software
troubleshooting and configuration, new PC set-up, peripheral installation and
troubleshooting, Internet security services, smart phone setup, and training
materials (maximum 30 minutes on areas within program scope); for the avoidance
of doubt, this SKU does NOT include malware removal. Cosmos software will be
communicated to Comcast customers as Computer Performance Tool
 
Members get a discount on remote and onsite incident services.
Complete Home Support
$*** per month for up to *** supported computers + activation/set-up fee of $***
Includes the Help Desk SKU subscription Services plus entitlement to Internet
Security and Virus Removal SKU Services as needed.  Subscription requires
Customer to maintain approved active anti-virus software upon activation/set-up.
For customers who are active subscribers to this SKU as of July 5, 2012, Cosmos
software will be offered on a proactive self-install basis to any pre-existing
subscribers atg subscribers at any future point of service delivery. Software
will be communicated to Comcast customers as Computer Performance Tool
 
Members get a discount on remote and onsite incident services.
Computer Performance Tool  STAND-ALONE SUPPORT.COM END-USER SOFTWARE LICENSE
$*** per month per active subscriber; entitled subscribers will be provided
email notification of license key and download location; no installation
services
Stand-alone (not bundled with any other Services) distribution of a licensed
copy of the Comcast-branded Cosmos product (a Support.com End-User Software
product) to a Customer on monthly subscription terms pursuant to procedures and
processes as mutually agreed and reflected in the VPRD.

 
Comcast will be responsible for providing all “Tier 1” support for WG Customer
calls, including without limitation modem/eMTA connectivity, router
connectivity, and handoff of qualified WG subscriber calls to Support.com for
service delivery.  Support.com will not be required to provide Tier 1 support to
WG Customers unless explicitly agreed to by the Parties in the VPRD.


For the avoidance of doubt, Customers with WG Support need not continue, nor
will they be offered or subsequently billed for, Wireless Networking
Support.  The Parties will cooperate as needed on data exchanges and other
procedures as necessary to ensure timely and accurate Customer billing in this
regard.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
31

--------------------------------------------------------------------------------

 
 
 
3.2.2.
Remote Support Incident Offerings



The Services that are remote support incident-based offerings are as listed
below and described more fully in the VPRD.  Pricing due to Support.com from
Comcast for Services sold is as shown below.


Incident Offer SKU
Support.com Fees
Description
Home Networking
$*** (or $*** for subscription Customers who qualify for discount); additional
devices beyond *** connected, $*** per device (or $*** for subscription
Customers who qualify for discount)
 Setup, configuration, and connection of wireless/wired router setup of cup to
*** devices and secured (30 day guarantee to Customer in accordance with agreed
refund procedures)
Internet Security and Virus Removal
$*** (or $*** for subscription Customers who qualify for discount)
Remove known viruses, spyware, malware and root kits on the PC and show how to
protect the computer from malicious programs in the future
Help Desk
$*** (or $*** for
Assist Customer with one (1) incident of:
-Installation of a supported peripheral
  subscription Customers
-Use of a supported mobile device
  who qualify for
-Installation of a supported software application
  discount)
-New PC Setup
   
-PC Tune-Up
   
-Training on supported application or tasks
   
-Email support
   
-General Help



3.2.3 AV Installation


AV installation shall be handled as mutually agreed by the Parties and set forth
in the VPRD.
 
4.      [Intentionally Deleted]


 
5.  Service Delivery Process



The general requirements of the Program service delivery process are discussed
below, and are subject to the Parties’ more detailed descriptions in the VPRD.


 
5.1
Service Delivery Requirements

 
5.1.1 Service Delivery Call Center
 
 
Support.com shall:

 
 
a.
Maintain a service delivery capability with sufficient staffing to meet SLAs set
forth in Exhibit D (“Service Level Terms”) based on quarterly forecasts

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
32

--------------------------------------------------------------------------------

 
 
 
b.
In such manner and at such times as the Parties may agree, configure
Support.com’s SDMS to support XSS service delivery business processes and
technology platform (standard operating procedures, ticketing, post-service
delivery emails) Comcast offerings, scope of delivery and desired Customer
experience

 
c.
Brand Service delivery scripts and “leave behind” reporting as specified by
Comcast, and include Comcast-approved messaging.

 
d.
Manage subscription and Customer entitlement prior to Service delivery based on
data provided by Comcast

 
e.
Provide access to Services 24 hours a day, 7 days per week.

 
5.1.2 Screen share and desktop tools


 
Support.com shall:

 
 
a.
Complete and periodically maintain such reasonable security audits of screen
share and desktop tools as the Parties may agree.

 
b.
Maintain commercial license agreements for all third-party tools utilized in
service delivery process by Support.com; provided, however, that Comcast shall
maintain commercial license agreements for all third-party tools (e.g. Grand
Slam, Norton Suite) required and provided by Comcast to Support.com for use in
service delivery process.



5.1.3 On-site Work Order Creation and Management


 
a.
Comcast’s selected on-site provider(s) shall integrate its work order systems
with Support.com’s SDMS through a mutually agreed integration plan using the
SDMS application program interface (“API”).

 
b.
Support.com shall receive work order status updates from on-site provider
through the SDMS API.

 
c.
Comcast’s selected on-site provider shall integrate its scheduling system with
SDMS through a mutually agreed plan using the API.

 
d.
Support.com shall be initial contact with XSS subscribers regarding on-site
delivery scheduling and work order status.

 
5.2 Reporting Requirements


Support.com will commit to the following reporting requirements as further
described in the VPRD:
 
 
·
Support.com mean time to answer calls and other agreed Key Performance
Indicators as set forth in the KPI Dashboard provided pursuant to  Exhibit D
(“Service Level Term”)

 
 
·
Customer satisfaction reporting for the Services

 
 
·
Reported Customer survey results

 
 
·
Transaction Volume Reporting (Weekly Summary) (Daily data and cumulative)

 
 
·
Actual monthly Key Performance Threshold metrics as specified in Paragraph 6.1
relating to the Performance Fee.

 
 
·
All other mutually agreed upon reporting as outlined in the VPRD

 
 
33

--------------------------------------------------------------------------------

 


 
5.3
Service Delivery Requirements



 
5.3.1
Entitlement Process. For all remote subscription service calls, technician will:

 
 
●
Obtain Customer information to look up subscription in Support.com system and
confirm account status (i.e. not suspended or terminated) until an API into the
Comcast’s biller is available.  Once an API is available, the API into the
Biller will be used to confirm account status and entitlement.

 
●
Use Comcast biller or Grand Slam as backup in case Customer subscription account
status cannot be determined in Support.com system until such time as a Biller
API is available

 
●
Once account status confirmed and remote connection has been established,
technician will validate that connected machine is entitled – if not, technician
will remove existing PC entitlement and replace with new PC entitlement, as
appropriate.

 
 
5.3.2
Call handling for Customers with pre-existing On-site Service orders. In the
case either a technician receives a call from a Customer regarding an on-site
service already ordered, the technician  will:

 
 
●
Obtain Customer information in order to look up the order in the Support.com
system

 
●
Attempt to answer Customer questions or concerns based on the information in the
on-site services order (note that this should include the most up-to-date
information from the on-site services provider via real-time link)

 
●
Transfer the Customer directly to the on-site services provider in the event the
Support.com technician is not able to address the Customer issue

 
 
5.3.3
Call handling for Customers with pre-existing EPPs.  In the case either a
technician  receives a call from a Customer regarding an EPP already ordered,
the technician  will transfer the Customer directly to the third-party EPP
vendor’s call center.







6.
Pricing and Fees



 
6.1.
Service Delivery Wholesale Pricing; Termination Fees



Comcast will pay Support.com the fees for incident-based and subscription
offerings and other Services according to the tables shown in Paragraph 3.2
(“Service SKUs”) above and the payment procedures of the Agreement. All prices
are stated in U.S. dollars.


In addition, the following Termination Fees (“TF”) due to Support.com will be
applied when a Customer terminates a subscription (other than the ***) during
the periods below.  After the periods below, if a Customer terminates his
subscription, there is no TF.  For the avoidance of doubt, if a Customer
downgrades from any subscription SKU to the any other subscription SKU, except
for ***, with no interruption in the period of service, such change is not a
termination of the subscription for the purposes of TF; the TF due, if any, upon
a subsequent termination by the Customer will be calculated based on the
subscription Service in effect with the Customer at the time of termination;
provided, however, Comcast agrees not to permit Customers to upgrade or
downgrade in conjunction with terminating Services simply for the purpose of
reducing TF.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
34

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, the Month 1 TF and
activation/set-up fees otherwise due to Support.com as shown below will not
accrue when a Customer terminates a subscription during the first 30 days AND
has not activated, been set-up, or otherwise received any service under the
subscription.


Subscription Termination Fees
 
Home Network
WG Support Wireless Networking & Computer Performance/ Maint & Net. Bundle
HelpDesk
Complete Home/ Help Desk Plus
Month
TF
Month
TF
Month
TF
Month
TF
Month
TF
1
$***
1
$***
1
$***
1
$***
1
$***
2
$***
2
$***
2
$***
2
$***
2
$***
3
$***
3
$***
3
$***
3
$***
3
$***
4
$***
4
$***
4
$***
4
$***
4
$***
5
$***
5
$***
5
$***
5
$***
5
$***
6
$***
6
$***
6
$***
6
$***
6
$***

 
For the avoidance of doubt, if Comcast questions or wishes to dispute
Support.com’s initial determination of TF due with respect to any particular
account which has been terminated, the Parties agree to use the following
procedure: Comcast will identify the account in question and specify the basis
for questioning or disputing Support.com’s initial determination, and
Support.com will review in good faith available records in relation to the
matter and respond to Comcast within five (5) business days with a written
determination.  If Support.com’s determination requires Support.com to correct
or update records to reflect proper handling of the account and related TF,
Support.com will do so promptly to be reflected in the next invoice or billing
statement to Comcast.  If Comcast disagrees with Support.com’s written
determination, it will promptly notify Support.com, and the Parties will jointly
review available records, including without limitation call and other
recordings, to reach agreement as to the disputed handling of the account TF.
 
Additional Performance Fees for WG Support subscription SKU subscribers for the
period of January 1, 2012 – June 30, 2012 will be invoiced by Support.com and
paid by Comcast pursuant to Section 5 of the Agreement (“Payment Terms; Taxes”).


 
6.2.
Service Sales Fees



Support.com will invoice and Comcast will pay pursuant to Section 5 (“Payment
Terms; Taxes”) an additional fee for incident-based and subscription offerings
and other Services, if any, that are sold to Customers by Support.com according
to the table outlined below; all prices are stated in U.S. dollars:
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
35

--------------------------------------------------------------------------------

 
 

 
Offering
One-Time Sales Fee
Remote Services
 
Subscription
***% of the standard (non-promotional) retail price for one month of the SKU
(i.e., ***% times the standard monthly retail subscription price) on Qualifying
Subscriptions*
Incidents
***% of the standard (non-promotional) retail price of the SKU net of standard
XSS subscriber discounts, if any, applicable to the SKU
Other Services
On-site Services
***% of the standard (non-promotional) retail price of the SKU net of standard
XSS subscriber discounts, if any, applicable to the SKU
EPP
***% of the standard (non-promotional) retail price for one month of the
SKU  (i.e., *** times  of the standard monthly retail subscription price)



* “Qualifying Subscriptions” for the purposes of this Section 6.2 are those that
are (a) sold by a Support.com sales or delivery agent to a Customer, (b) and at
the end of the same calendar month as the sale, the Customer’s subscription
account is still “active.”  For the purposes of this paragraph, “active” means
the Customer subscription has not been terminated, and the Customer remains
entitled to the same or upgraded subscription SKU services.


6.3.          Sales Transaction (Payment Gateway) Fees


Comcast will reimburse Support.com on a monthly basis the actual out-of-pocket
fees charged by third-party payment gateway provider(s) and other providers, if
any, to Support.com as necessary for processing Program sales transactions with
Customers on Comcast’s behalf.  In all instances, Comcast shall be the seller of
record for transactions under the Program.


6.4.          Retail Pricing


Comcast has the right to set and change retail pricing, if any, which will not
affect the wholesale price of the Services or other fees due Support.com as
provided herein.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
36

--------------------------------------------------------------------------------

 
 
6.5.          Refund Policy
 
Support.com will deliver the Services in accordance with the applicable Service
standard operating procedure and the mutually agreed Customer Terms and
Conditions as stated in the VPRD.  Generally, in the event Support.com fails to
complete an incident-based Service, Support.com will not charge the Customer at
the time of service and if necessary initiate refund procedures as specified in
the VPRD if the Customer has already been charged.  If a Customer subsequently
experiences a problem with the incident-based Service, Support.com will use
commercially reasonable efforts to try to resolve the Customer’s problem, at no
additional charge for a period of up to *** days from the date the Services were
originally completed.  For all Services completed (including, without
limitation, all subscription Services through the subscription term or any
termination), no refund or credit will be provided by Support.com to any
party.  For the avoidance of doubt, activation/setup fees and previously billed
monthly subscription fees are not refundable.  Any Customer refund in relation
to conforming Services is the sole responsibility of Comcast.  Notwithstanding
the foregoing, in the event that a Customer is dissatisfied with service under
their subscription, the Customer may be offered a credit of ***% of the monthly
cost of their subscription up to one full month upon escalation, as a customer
retention incentive, in which case fees due to Support.com for such Customer for
that one month may be reduced by ***% if procedures for such adjustment are
specified and agreed to in the VPRD.
 
6.6.          Hosting Cost Reimbursement


Comcast will reimburse Support.com on a monthly basis for the actual
out-of-pocket expenses paid by Support.com, if any, to third parties for the
storage, hosting and bandwidth costs associated with the Micro-site.


6.7.          Out-of-Scope Marketing and Other Projects


The Parties hereby agree that Comcast may request, and Support.com may provide,
out-of-scope marketing and other  projects in relation to the Program.   The
additional fees, if any, to be charged by Support.com for such projects shall be
expressly stated by Support.com (including all third-party costs and any
management or administrative fee of Support.com) and must be approved in writing
by Comcast.  For the avoidance of doubt, nothing in this paragraph obligates
Comcast to request, or Support.com to provide, out-of-scope marketing or
promotional services, nor shall Comcast be obligated to pay fees for such
services beyond those previously approved in writing.


6.8.          Third-Party Sales Services Providers.


Prior to the closure of Support.com’s Sales Center on June 29, 2012 as provided
in Section 2.2.3 (“Sales Center”) Support.com’s only compensation in relation to
the use of approved third-party sales service providers will the
commission-based fees as specified in Section 6.2 (“ Service Sales Fees”);
provided, however, that for the period of April 1, 2012 through June 29, 2012,
Comcast will pay additional fees equal to Support.com’s actual out-of-pocket
costs plus ***% for the ***% FTEs above *** in *** that Support.com deploys
through the approved third-party sales service provider ***.


Commencing June 30, 2012, the provisions of Section 6.2 (“ Service Sales Fees”)
will no longer apply to third-party sales service providers contracted by
Support.com, and fees under Section 6.2 will apply only if and to the extent
qualified sales are made by Support.com delivery agents as part of specified
upsell and cross-sell procedures.  In lieu of  Service Sales Fees under Section
6.2 in relation to third-party sales service providers contracted by
Support.com, Support.com will invoice and Comcast will pay pursuant to Section 5
(“Payment Terms; Taxes”) an additional fee equal to Support.com’s actual
out-of-pocket costs for *** sales agents at *** and *** supporting such sales
agents, plus any additional personnel to which the parties may agree, plus
***%.  Comcast may reduce the number of personnel contracted by Support.com at
third party sales service providers to any level or no level upon thirty (30)
days prior written notice to Support.com.  Support.com shall work with the third
party sales service providers to deliver services in a manner satisfying the
standards of performance set forth in Section 2.4 of the Agreement.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
37

--------------------------------------------------------------------------------

 
 
In addition, Support.com will invoice and Comcast will pay pursuant to Section 5
(“Payment Terms; Taxes) the following fees related to third party sales service
providers: Ninjato set up fees in the amount of $*** per sales agent.
 
7.
Agent Availability Fees [Deleted.]



8.
Relationship Governance



 
8.1.
Roles and Responsibilities



Comcast and Support.com will jointly establish a governance model to meet the
objectives of the program and the execution of the Program.  A joint
Comcast-Support.com team will meet on a mutually agreed upon frequency to review
progress against the objectives.


 
8.2.
Change Control



8.2.1.           Program Change Control Process.


Each Party has the right, upon written notice to the other, to request changes
and/or modifications to the program, by notifying the other Party with a written
Change Order Request, in a form as mutually agreed to by the Parties.  Upon
receipt of such notification, the receiving Party shall promptly evaluate the
request to determine the impact the change would have on the Program.  Once the
evaluation has been completed by the receiving Party, the parties agree to
discuss any objections or concerns in good faith, and mutually agree upon a path
to resolution within twenty (20) working days thereof.  The Parties may then
execute a written Change Order, which shall reflect all changes agreed upon and
which shall be attached as an amendment to this Program Description.


8.2.2.           SKU Change Process.


Notwithstanding the foregoing Change Control Process clause, any changes to
Service SKU’s including but not limited to the pricing of existing SKU’s, the
addition of any new SKU’s, the removal of any existing SKU’s, or changes to
Service inclusions, scope, pre-requisite requirements, or entitlements may be
managed by a SKU Change Process to be defined and mutually agreed upon. Until
such time that the SKU Change Process is defined and mutually agreed upon, the
Change Control Process will be required for any SKU changes.
 
 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
38

--------------------------------------------------------------------------------

 
 
9.      Exclusivity


9.1.                  Exclusivity for Support.com. Comcast agrees for a period
of *** from October 25, 2010 not to directly or indirectly engage another remote
technology support and solutions provider, or provide through its own employees
or contractors, the same or similar services to those provided by Support.com to
Comcast under this Program Description.  Thereafter for the remainder of the
Term, if Support.com is no longer the de facto exclusive provider of remote
technology support and solutions that are the same or similar to those specified
in this Program Description, then Comcast agrees that at least ***% of XSS
remote services by monthly dollar volume will be provided by Support.com;
provided, however, that at any time if the actual share for Support.com is less
than ***% of XSS remote services by monthly dollar volume, Support.com may
terminate this Program Description upon *** prior written notice to
Comcast.  Notwithstanding the foregoing and for the avoidance of doubt, Comcast
will be allowed to engage additional third-party providers of non-competing
services from which Support.com aggregates the services and sells such services
to Comcast pursuant to a separate Program Description (e.g., on-site repair
services, web hosting, domain name registration). Further, the Parties
acknowledge and agree that, subject to express restrictions herein, Support.com
is free to pursue distribution arrangements with other ISPs and others and the
licenses and reseller appointment under this Program Description are not
exclusive to Comcast. In the event Support.com believes Comcast may not be
allocating the required dollar volume, Support.com may request that Comcast
investigate the volume and period in question and respond promptly to
Support.com.  Upon request by Support.com (no more frequently than twice per
year), Comcast agrees to allow a confidential inspection and audit by a mutually
agreed independent third party at Support.com’s expense with reasonable prior
notice to assure Comcast’s compliance with this Paragraph.
 
9.2.                 Exclusivity for Comcast.  The Parties agree that Comcast
may request, and Support.com will grant on a basis not to be unreasonably
withheld or delayed, a limited period in which specific functionality or program
feature requested by Comcast is not made available by Support.com to third
parties provided that:  (i) the functionality or feature requested by Comcast is
novel; (ii) the exclusivity does not unduly restrict Support.com’s ability to
service other partners and customers using independently developed
specifications; (iii) the functionality or feature can be delivered in a manner
that is “Tenant Configurable” in the SDMS system without unreasonable effort on
the part of Support.com, or otherwise can be readily separated from other
programs operated by Support.com; and (iv) such exclusivity is not requested
more than *** times per calendar year by Comcast.  The period of this limited
exclusivity shall be ***, or ***, or *** as agreed by the Parties considering
the time period necessary to allow Comcast to enter the market using the
relevant functionality.  For the purposes of this section, “novel” means Comcast
believes in good faith the requested program feature or functionality is new and
not currently offered by other providers of similar remote support services, and
Support.com either agrees, or is unable to demonstrate that such feature or
functionality is known or obvious in light of public disclosures, or is
documented to be already under development by Support.com independently without
reference to knowledge of Comcast’s Confidential Information.
 
10.
Program Term and Termination



This Program Description will have the same Initial Term as the Agreement and is
subject to termination as provided in the Agreement and the terms of this
Program Description.


Comcast may terminate this Program Description Number 1 for convenience upon ***
prior written notice to Support.com which termination may not be effective prior
to ***, on the condition that a termination fee (“Termination for Convenience
Fee”) is paid to Support.com on or before the termination date.  The Termination
for Convenience Fee equals $*** less $*** for each full calendar quarter, if
any, by which the Term of this Program Description extends beyond ***.  For
example, if Comcast terminates for convenience effective ***, the Termination
for Convenience Fee is $***; if instead Comcast terminates for convenience
effective ***, the Termination for Convenience Fee equals $***.  In no event
will the Termination for Convenience Fee be less than $***.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
39

--------------------------------------------------------------------------------

 
 
11.
Schedule, Milestones and Deliverables



The schedule, milestones, and deliverables shall be as mutually agreed in the
VPRD.


12.
[Intentionally Deleted.]



13.
Misdirected Calls



Comcast shall use its commercially reasonable efforts to transfer only XSS
Customers with current entitlement to Services to Support.com and shall ensure
that third parties do the same.  In particular, without limiting the foregoing,
by December 31, 2012 Comcast will implement a universal interactive voice
response (“UIVR”) system which, among other things, will present the option to
reach service delivery personnel only when customer entitlement is already
confirmed.  To the extent XSS Customers without current entitlement to Services
are transferred to Support.com, the following provisions shall apply:


 
(a)
Effective July 5, 2012, for each Misdirected Call as defined below in excess of
the Misdirected Call Threshold, Support.com will invoice and Comcast will pay
pursuant to Section 12 ("Payment Terms; Taxes") of the Agreement a Misdirected
Call Fee equal to $*** per minute of handle time for Support.com’s handling of
the Misdirected Call. For the purposes of this Section 3, the "Misdirected Call
Threshold" means ***% of the total number of CBCSS calls handled by Support.com
delivery lines in a calendar month as measured by Support.com’s call tickets for
the period.



 
(b)
For the purposes of this Section, "Misdirected Calls" shall be measured based on
call tickets and reported as described in subsection (c) below.

 
i.
A "Misdirected Call" is a call transferred by a Comcast agent (including without
limitation Comcast’s third-party vendors) to a Support.com delivery agent for a
Customer who is not already entitled to receive delivery of Services.

 
ii.
For the avoidance of doubt, "Misdirected Calls" do not include calls from XSS
Customers who mistakenly call the wrong number; provided, however, that if
Support.com can establish that persons not entitled to receive delivery of
XSSServices were instructed to call a service delivery number by a Comcast agent
(including without limitation Comcast’s third-party agents), Comcast agrees to
promptly take commercially reasonable steps to stop such behavior by its agents;
and provided further that if such steps do not prove effective in changing
Comcast agent behavior, the Parties will discuss in good faith the inclusion of
such calls in the Misdirected Calls calculation.



 
(c)
Support.com will provide Comcast, on a monthly basis, a Misdirected Call report
for the prior week's activity, which report is subject to audit by Comcast. For
each Misdirected Call during the period, Support.com will provide the following:

 
i.
Ninjato ticket number

 
ii.
Date and time of the ticket

 
iii.
Call duration

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
40

--------------------------------------------------------------------------------

 
 
 
iv.
Comcast customer account number if it exists (a Misdirected Call might involve a
party who is not yet an XSS Customer) and if the number is readily available to
the Support.com agent at the time of the Misdirected Call

 
v.
Mutually agreed reason code

 
vi.
The Operator ID of the last Comcast agent to access the account if the Operator
ID is provided by the Comcast agent or is otherwise readily available to the
Support.com agent at the time of the Misdirected Call.



For the avoidance of doubt, if Support.com has made reasonable efforts in
collecting and reporting as required by this Section, the unavailability of data
for items (iv) and (vi) above in the reporting of particular Misdirected Calls
will not relieve Comcast from its obligation to pay the associated Misdirected
Call Fee.  If the date and time of the call is reported along with the duration,
the reason code, and the Ninjato ticket number from which additional information
may be audited (including without limitation call recordings), then Comcast is
obligated to pay the required fee for such Misdirected Calls as reported.  The
foregoing is without prejudice to Comcast’s right to dispute in good faith based
on evidence (such as a call recording) that a particular call was a Misdirected
Call as defined in Section 13(b)(i) above.  In addition, if Comcast determines
in an audit that, based on results using generally accepted statistical
sampling, a significant percentage of Misdirected  Calls reported without
information required by items (iv) and (vi) above had such information readily
available to Support.com at the time of the Misdirected Calls, then Support.com
shall promptly supply such missing information.


14.
Up-sell/Cross-Sell Training and Procedures.



On or before December 1, 2011, Support.com agrees to put in place mutually
agreed training programs and processes by which its delivery agents will offer
to Customers other Signature Support Services, including but not limited to
Customers who have received a 30 day Wireless Networking Support SKU bundled
with Comcast’s Professional Wireless Network Installation. Support.com will
receive fees for such sales made by its delivery agents pursuant to Section 6.2
(“Service Sales Fees”) of this Program Description in addition to any other Fees
that may be due under the Agreement.


15.
Call Monitoring Infrastructure

 
 
(a)
On or before October 1, 2011, Support.com will make available a call recording
portal (“Call Portal”) that enables the audit by Comcast of randomly selected
call recordings from the pool of sales and delivery calls performed by
Support.com.  Support.com shall not intentionally withhold any calls from the
selection pool provided to Comcast for review.  Call recordings are to be stored
in the Call Portal for at least forty-five (45) days from the date of the
recording.

 
 
(b)
Support.com will also provide, on or before October 1, 2011, three (3) separate
dedicated phone numbers (“Live Lines”) that provide Comcast with the ability to
listen to live sales and delivery calls being performed by Support.com agents.

 
 
(c)
Upon notice of Comcast’s review and acceptance of the Call Portal and Live
Lines, not to be unreasonably withheld or delayed, Support.com will invoice
Comcast a one-time fee for development of the Call Portal and Live Line
infrastructure equal to $*** which Comcast will pay pursuant to Section 5
(“Payment Terms; Taxes”) of the Agreement.  The Parties acknowledge that Comcast
has, as of the Amended Program Description Effective Date, already accepted and
paid the specified fee above for the Call Portal and Live Line infrastructure.

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
41

--------------------------------------------------------------------------------

 
 
 
(d)
For the avoidance of doubt, the software implementation of the Call Portal as
defined in Section 5(a) above shall be considered licensed to Comcast as
Support.com Software during the term of this Agreement pursuant to Section 7.2
(“Support.com Software”) of the Agreement.

 
Further, in consideration of the fee provided provide in Section 5(c) above,
Support.com hereby grants to Comcast, subject to the terms and conditions of
this Agreement, a worldwide, royalty free, nonexclusive, perpetual right and
license to, use, execute, reproduce, distribute, sublicense, display and perform
the original software (in any development language or code) developed by
Support.com specifically to implement the Call Portal (such original software is
hereafter referred to as the “Call Portal Software”).  This license grant shall
survive termination of the Agreement for any reason.  For the avoidance of
doubt, Call Portal Software does not include pre-existing code owned by
Support.com which was developed for other purposes, nor does it include
third-party software components, if any, used in the Call Portal which are not
owned or transferable by Support.com and may be subject to additional or
different licensing restrictions by the third party.  Support.com will identify
the original materials included in the Call Portal Software licensed under this
paragraph upon delivery to Comcast.


16.
Sales Call Survey Tool



On or before December 1, 2011, Support.com will implement a survey tool that is
presented to a statistically relevant sample of Customers interacting with
Support.com sales agents, measuring the Customers’ experience with the sales
agent.  The number of Customers sampled and contents of the survey will be
mutually developed and agreed to by Comcast and Support.com before
deployment.  Any third-party costs for this survey will be presented to Comcast
for approval, provided that Comcast will be responsible for third party costs,
if incurred, which costs Support.com will invoice and Comcast will pay pursuant
to Section 5 (“Payment Terms; Taxes”) of the Agreement. Details associated with
all completed surveys results will be reported to Comcast weekly in a mutually
agreed format, and until  June 29, 2012 when the Support.com Call Center closed.


17.
KPI Dashboard

 
 
(a)
On or before December 31, 2011, the Parties will complete the KPI Dashboard
provided in Section 1.7 (B) of Exhibit D (“Service Level Terms”), using a
template and process consistent with Comcast’s vendor management specifications
as provided to Support.com on or about August 15, 2011.  Support.com will be
responsible for making available data feeds based on a mutually agreed technical
specification that includes without limitation data format, transport mechanism,
and frequency, and Comcast will integrate such data feeds into its existing
dashboard system and application.  Unless otherwise mutually agreed by the
Parties, data feeds in relation to chat activity will not be required in this
effort, and the Parties will cooperate to make chat-related data feeds available
subsequently in a commercially reasonable period of time after the month in
which there first are more than *** chats.

 
 
(b)
Upon notice of Comcast’s review and acceptance of the KPI Dashboard data feed
integration, not to be unreasonably withheld or delayed, Support.com will
invoice Comcast a one-time fee for development equal to $*** which Comcast will
pay pursuant to Section 5 (“Payment Terms; Taxes”) of the Agreement.  The
Parties acknowledge that Comcast has, as of the Amended Program Description
Effective Date, already accepted and paid the specified fee above for the KPI
Dashboard data feed integration.

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
42

--------------------------------------------------------------------------------

 


 
(c)
For the avoidance of doubt, the software implementation of the KPI Dashboard as
referenced in Section 7(a) above shall be considered licensed to Comcast as
Support.com Software during the term of this Agreement pursuant to Section 7.2
(“Support.com Software”) of the Agreement.



Further, in consideration of the fee provided provide in Section 7(b) above,
Support.com hereby grants to Comcast, subject to the terms and conditions of
this Agreement, a worldwide, royalty free, nonexclusive, perpetual right and
license to, use, execute, reproduce, distribute, sublicense, display and perform
the original software (in any development language or code) developed by
Support.com specifically to implement the KPI Dashboard (such original software
is hereafter referred to as the “KPI Dashboard Software”).  This license grant
shall survive termination of the Agreement for any reason.  For the avoidance of
doubt, KPI Dashboard Software does not include pre-existing code owned by
Support.com which was developed for other purposes, nor does it include
third-party software components, if any, used in the KPI Dashboard which are not
owned or transferable by Support.com and may be subject to additional or
different licensing restrictions by the third party.  Support.com will identify
the original materials included in the KPI Dashboard Software licensed under
this paragraph upon delivery to Comcast.
 
18.
Billing System Procedures and Integration

 
 
(a)
To improve customer experience and to reduce operational expense for both
Comcast and Support.com, application programming interface (“API”) integration
will be completed between Comcast and Support.com billing and back office
support systems in accordance with a technical design and timeline mutually
agreed by both Parties.  For the avoidance of doubt, each Party will pay its own
design, development, test and other costs related to the API integration effort.

 
 
(b)
Until such time as API integration is complete between Support.com and Comcast
billing systems, Support.com will ensure proper order entry and account
management for transactions handled by Support.com.

 
 
(c)
In the event Support.com changes a Customer’s subscription SKU in Ninjato (i.e.,
a new sale, upgrade, or downgrade), Support.com will also update the account in
the Comcast biller to reflect this change within 48 hours of the change (e.g.,
add / remove $0 Personal Tech or Equipment Protection rate code, add / remove
Wireless Networking Support SKU), unless prevented from doing so by biller
malfunctions.  Support.com will promptly escalate any biller malfunction to
Comcast.

 
 
(d)
Support.com will endeavor to add the Comcast account number and the last Comcast
agent who handled the account to all Ninjato tickets opened if and to the extent
such information is made readily available.  If the Comcast account number isn’t
available Support.com will not sell Comcast subscription SKUs to such person.

 
 
(e)
Starting November 1, 2011, Comcast may perform audits to measure compliance with
this Section 18 (“Billing System Procedures and Integration”) on a monthly basis
and periodically as required.  Support.com must correct any non-compliant
records discovered through a compliance audit within 15 calendar days.

 
 
43

--------------------------------------------------------------------------------

 


EXHIBIT B


COMCAST POLICIES AND PROCEDURES FOR
REIMBURSEMENT OF EXPENSES


General


Subject to the following, Comcast will pay for separately itemized expenses and
disbursements customarily charged by contracted vendors; provided, however, any
disbursement or series of disbursements under the vendor’s agreement(s), shall
not in the aggregate exceed $5,000.00, without the prior written approval of
Comcast.  In no circumstances will Comcast pay in excess of the actual cost
incurred by the vendor for the expense.  Moreover, Comcast will not pay for
duplicate expense entries within a bill or across billing statements.  In all
instances, Comcast must approve, in advance and in writing, expenses for other
consultants/vendors and large photocopying jobs.


Some types of charges are limited.  Disbursements will be reimbursed at the
vendor’s actual cost, with no override factors permitted.  Comcast will not pay
for:


 
·
Secretarial or word processing services (normal, temporary or overtime);



 
·
Miscellaneous staff charges such as proofreading, clerical filing, printing/copy
center assistance;



 
·
Local telephone expenses or office supplies;



 
·
Fax or overnight delivery charges for documents which do not warrant expedited
handling.



 
·
Charges for faxes received by vendor, or those sent by vendor which do not incur
long distance telephone charges.



 
·
Copies of voluminous documents that Comcast does not need, especially when a
copy of a cover letter would suffice.  Any large copying job should be sent to
Comcast’s approved copying service provider (list provided upon request).

 
Computer Aided Research


In general, Comcast does not pay for computer aided research, but expects the
costs of any such research aids to be reflected in the vendor’s general
prices.  In some circumstances, charges for computer-aided research may be
approved for payment, but only if the matter is discussed and approved in
writing in advance by Comcast.  When vendor has been authorized to bill such
charges, they should not exceed the amount vendor incur for the underlying
computer service.  Similarly, charges for computer professionals involved with
research or other projects are inappropriate.  If Comcast approve the use of
computer-aided research, the only personnel-related charges Comcast will pay are
the actual time vendor’s employees spend performing the research.


 
44

--------------------------------------------------------------------------------

 
 
Document Reproduction


It is Comcast’s policy that any significant document reproduction should be
performed at Comcast facilities by Comcast personnel or by a selected Comcast
reproduction vendor.  Although emergencies may require document reproduction by
vendor or vendor’s third party supplier, expenses for such reproduction should
be approved in advance (or, in the case of the above mentioned emergencies, as
soon as possible after such expenses are incurred) by Comcast.  In any event,
such expenses are to be limited solely to the cost vendor actually incur for the
reproduction services themselves and should not include charges associated with
the salary or overtime pay of vendor’s personnel.  As a general rule, Comcast
will not pay more than 5 cents per copy.


Comcast does not expect to be charged for incidental copying fees, which result
from day to day business operations of the vendor.


Facsimiles and Telephone Charges


If addressed under the vendor’s agreement or Statement of Work, Comcast will
reimburse vendor for the actual long distance telephone usage charges associated
with the receipt or transmission of facsimiles, but will not reimburse vendor
for any per-page charges for receiving or transmitting facsimiles.  Comcast does
not pay for incidental telephone charges incurred by vendor as a natural course
of doing business (e.g., calls between offices of vendor or call of short
duration to Comcast).  Comcast will pay for the actual long distance charges
incurred as a result of calls made on Comcast’s behalf, at Comcast’s specific
direction.


Meals


In exceptional circumstances and if approved in advance, Comcast will reimburse
vendor for reasonable dinner expenses incurred while working overtime
exclusively on Comcast matters.  With the exception of meals while traveling on
Comcast business, daytime meals are not eligible for reimbursement.


Postage, Messenger and Express Mail Services


Comcast will reimburse vendor for messenger and overnight mail services provided
that the services are necessary (i.e., are the only available means for
delivering a document by a given time deadline) and the amount vendor charge
does not exceed the amount vendor actually incurred for such services.  Comcast
expect that vendor will use such services only in exceptional circumstances that
could not have been avoided by advance planning. Comcast will not reimburse
vendor for ordinary postage costs incurred as a natural course of doing
business.
 
Overhead and Internal Charges


Comcast expect that all hourly rates will incorporate all overhead and internal
charges associated with vendor’s business, such as administration, secretarial,
word processing, accounting, utilities, library, computer research, and other.


 
45

--------------------------------------------------------------------------------

 


Overtime


Comcast will not pay for overtime services or expenses, unless approved in
advance by an authorized Comcast Vice President.
 
Travel


All travel by vendor employees should be discussed with and approved by Comcast
prior to the travel’s commencement.  Any charges that have not been approved
shall not be accepted for payment by Comcast. Comcast does not pay for time
spent in transit unless the time is used to perform work for Comcast.  Unless
Comcast agree otherwise in advance, Comcast will not compensate vendor for time
spent away from vendor’s office or home when vendor employees are not performing
services for Comcast.


Consistent with Comcast’s internal business travel policy below, vendor is
required to use reasonable discretion in incurring expenses for meals, lodging
and transportation while on Comcast business.  Comcast will reimburse vendor air
or rail travel expenses at the lowest available coach fare. Comcast will
reimburse reasonable expenses associated with use of a rental car or other
ground travel expenses.


Alternatives to travel, such as conference calls or video-conferencing, should
be used whenever possible.  If travel is for multiple clients or purposes,
Comcast expect an appropriate allocation between or among those multiple clients
or purposes.


Comcast does not pay for travel expense or travel time incurred in connection
with travel between or among a vendor’s various offices.


Comcast does not pay for time expended by vendor in making travel arrangements
in connection with Comcast business.


Invoices for Expense Items


Support.com should not forward expense item invoices to Comcast for payment but
should instead pay for the items and seek reimbursement from Comcast through the
normal billing process.  Significant expenses must be approved by Comcast in
advance and included as a separate item in vendor budget and in Support.com
billings.  Comcast will not pay administrative mark-ups above actual
disbursements.


BUSINESS TRAVEL GUIDELINES
 
Air Travel
 
Business Class is allowed for international and inter-continental flights over 5
hours only; any other air travel use economy class (coach).


Insurance:


Travel insurance is not reimbursable.
 
 
46

--------------------------------------------------------------------------------

 
 
Airline Club Membership:


Fees and/or dues for airline VIP clubs are not reimbursable.
 
Ground Transportation
 
Public Transportation:


When traveling to and from public transport terminal (e.g. airports, train
stations) use the most economical means of ground transportation available (e.g.
hotel courtesy vans, shuttle services, airport buses, shared taxis and
limousines). This includes the use of personal automobile use and use of
long-term parking.


Car Rental:


Select mid-size or smaller cars and refuel cars before return to car rental
agency to avoid surcharge.


Personal Vehicles:


Use of personal cars is permissible only when no other practical transportation
is available.  The related reimbursable expenses are parking fees, tolls at the
current rate per mile allowed by the Internal Revenue Service to cover all
expenditures related to vehicle operation.
 
Lodging
 
Hotels:


Lodging must be secured at economy or moderately priced hotels.  Single room
only unless justified by business need and approved by Comcast department Vice
President Procurement.  Generally, therefore, upgrades to suites, concierge or
executive floors are not permitted unless charged at the single room rate.


Valet and Laundry Services:


Such services are reimbursable only when the length of the trip exceeds 5 days.


In Room Movies:


Fees for hotel in room movies are not reimbursed.


Clerical Services:


Such services as faxing, photocopying may be reimbursed when incurred while on
COMCAST business travel.
 
Meals
 
The average maximum daily reimbursement for meals including tax and gratuities
is $*** per day and receipts are required for all business meals in excess of
$***.  Note: Costs may be higher or lower in certain locations, and therefore,
judgment should be used to determine what is reasonable.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
47

--------------------------------------------------------------------------------

 
 
Telephone Calls
 
Local calls:


Are reimbursable and should be reported separately from the lodging bill.
 
Toll Domestic Calls
 
Use of cell phones or calling cards is required.


International Calls:


International cell phones, calling cards, hotel lobbies, or special telephone
centers should be used to avoid hotel surcharges.
 
Dependent Care
 
Dependent care is not reimbursable.
 
 
48

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
COMCAST SECURITY POLICIES
 
Comcast Third Party Partner Requirements (attached)
 
Payment Card Industry (PCI) Data Security Standard (attached)
 
 
49

--------------------------------------------------------------------------------

 


Logo [logo.jpg]

 
Comcast Cable Communications, Inc.
Information Technology
 

--------------------------------------------------------------------------------

 Third Party Partner Requirements
 
1.0 Purpose
 
This purpose of these requirements is to establish secure standards under which
third party companies can remotely access Comcast Information Assets for the
purpose of conducting business related to Comcast.
 
2.0 Scope
 
These requirements apply to all connections allowing third party companies
access to non-public Comcast information assets from a location external to
Comcast facilities. These requirements apply regardless of connection type, and
include, but are not limited to, dedicated connections, virtual private
networks, and dial-up connections.
 
These requirements apply to all systems connecting to the Comcast network, any
systems containing information obtained from the Comcast network, and any
systems holding data about Comcast customers, systems, or business operations.
 
 
50

--------------------------------------------------------------------------------

 
 
3.0 Requirements
 
3.1 General
 
Third party vendor connections are to be used only for the purposes of
conducting Comcast business
 
The third party vendor is responsible for any Comcast equipment at their
premises, excluding activities involving configuration and maintenance of said
equipment
 
Configuration of Comcast equipment at third party vendor locations is only to be
done under the direction of authorized Comcast personnel
 
Third party vendors will only be allowed access to necessary systems, and will
be granted the least amount of access to achieve the business objective, as
determined by Information Protection and the Firewall Operations Center
 
All access control mechanisms used to restrict access to Comcast data will be
controlled by Comcast and will be located on Comcast controlled equipment
 
It is the responsibility of all Comcast employees, employees of other companies
covered by a Comcast Partner Connection Request, contractors, consultants, and
any other parties with access to Comcast data and/or systems to ensure that all
policies and procedures relating to third party access of Comcast Information
Assets are followed.
 
No third party network connection will be granted without a fully completed
Comcast Partner Request that has been approved by the appropriate zone security
group and a properly executed confidentiality agreement approved by the Comcast
legal team.
 
While Comcast requires vendors accessing its network to take reasonable measures
to protect information assets, Comcast provides no assistance to third party
partners on matters of network configuration, computer security, or application
assistance, other than that which is deemed necessary by Comcast to connect to
Comcast Information Assets. Any third party partner needing assistance with
these items should be directed to their IT support organization.
 
3.2 Auditing
 
Any aspects of third party network connections and third party handling of
Comcast Information Assets are subject to inspection and auditing by Comcast or
its designated agent, including, but not limited to, on-site inspections of
third party partner facilities, inspection of electronic communications
traveling between Comcast and the third party partner, third party partner
processes and procedures, and electronic assessment of third party partner
networks which access Comcast Information Assets.
 
 
51

--------------------------------------------------------------------------------

 
 
3.3. Processes
 
Only third party partner personnel approved through this process are allowed
access to Comcast Information Assets
 
The third party partner must notify the CPOC immediately when third party
partner personnel are no longer using their account for access to Comcast
Information Assets
 
The third party partner must notify Comcast immediately of any security incident
on the third party network that may affect Comcast data, access credentials, or
Comcast Information Assets
 
The third party partner shall return all Comcast owned equipment upon
termination of the third party connection or reimburse Comcast for the
replacement cost of said equipment, the cost of which shall be determined by
Comcast
 
The third party partner shall return or destroy all Comcast proprietary or
confidential data that is no longer used to support work currently being
performed for Comcast
 
The third party partner will notify Comcast immediately of any changes to
information contained within the Partner Connection Request, including contacts,
authorizers, user information, and location information
 
3.3. Security
 
The third party vendor will provide reasonable security, as determined by
software vendor guidance and/or industry consensus standards on computer and
network security, to protect any systems connecting to the Comcast network, any
systems containing information obtained from the Comcast network, and any
systems holding data about Comcast customers, systems, or business operations
 
All computers accessing Comcast Information Assets will have up to date
operating system security patches and application security patches applied
 
All computers accessing Comcast Information Assets will have up to date and
properly configured anti-virus software with up to date virus detection
signature files. An automated method will be used for keeping anti-virus
signature files up to date with the most current release.
 
All computers accessing Comcast Information Assets and any systems holding
information about Comcast customers, systems, or business operations will have
controls in place that require the use of strong passwords (at least ***
characters, changed regularly, consisting of ***) to access such information
 
All third party vendor systems accessing Comcast Information Assets will be
protected by a firewall, either at the network perimeter or at the local
computer, which will be configured to block unsolicited and/or unwanted network
connections
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
52

--------------------------------------------------------------------------------

 
 
4.0 Enforcement
 
Comcast has sole discretion in determining the adequacy and completeness of the
security controls required by the third party partner
 
Any third party partner found in violation of these requirements may have their
third party connection suspended
 
Comcast may terminate the third party partner connection without notice if it is
believed that the connection is adversely affecting the security of Comcast or
of Comcast Information Assets
 
 
53

--------------------------------------------------------------------------------

 
 
Exhibit D
SERVICE LEVEL TERMS
 
1.
AVAILABILITY/UPTIME FOR THE SUPPORT.COM ENVIRONMENT

 
The “Support.com Environment” consists of the servers, storage and networking
hardware, operating systems, database management systems and operating platforms
and all application software, including Support.com desktop agent software, as
well as computers owned by Support.com and those of its agents, that are
required to be provided by Support.com to perform the Services contemplated in
the Agreement. The “Comcast.com Environment” consists of the servers, storage
and networking hardware, operating systems, database management systems and
operating platforms and all application software, as well as computers owned by
Comcast and those of its agents, that are required to be provided by Comcast to
its customers and in relation to the Services contemplated in the Agreement.
 
For the purpose of this Exhibit, “Support.com Software” includes all software
applications provided by Support.com (whether developed by Support.com or any
third party) intended to run on the Support.com Environment to provide the
Services contemplated in this Agreement.
 
The following Service Level Agreement (“SLA”) covers the following approach:
 

   
Comcast Environment Responsibilities
   
Support.com Environment Responsibilities
Host / manage: Host / manage:         ● Support.com desk top agent software   ●
Comcast billers and related servers wherever located (e.g., CSG, Amdocs)   ●
Support.com remote support client   ● Comcast diagnostic / ticketing tools (e.g.
GrandSlam, Remedy SAMS)   ● Suite of remote diagnostic / fix tools used by
Support.com agents   ● User account approvals and changes for the components
(e.g. GrandSlam) of the Comcast Environment   ● Support.com product information
and e-commerce web portal         ● Support.com credit card payment gateway   ●
Comcast ACD, IVR and voice circuits / data links
  ● Support.com ACD, IVR and voice circuits / data links         ● Support.com
CRM                     ● Support.com chat client                     ● All
other servers, storage and networking hardware, operating systems, database
management systems and operating platforms used by Support.com to support
Signature Support services end to end             Plus: Plus:               ●
Support API transactions between Comcast and Support.com (when Comcast design /
development complete)   ●
Support.com Software APIs



 
54

--------------------------------------------------------------------------------

 
 
1.1               Scheduled Maintenance.  Periodic maintenance on the servers
and system elements that support the Support.com Environment, for purposes of
system upgrades, maintenance, and backup procedures (“Scheduled Maintenance”)
will be scheduled by Support.com and coordinated with Comcast
personnel.  Primary hours of Support.com Service Level Standard Support
operation are 24x7, less Scheduled Maintenance.  Scheduled Maintenance may take
place on ***, *** or *** evening, or some combination thereof up to two (2) days
per week, between the hours of *** or on some other schedule as mutually agreed
by the Parties.  If emergency maintenance is needed to fix critical security
vulnerabilities, Support.com will notify Comcast as soon as possible.  Comcast
acknowledges that it may be necessary for Support.com to begin work and/or apply
fixes prior to notification of Comcast.
 
1.2               Unscheduled Maintenance.  The application of ad hoc updates to
Support.com Software (“Updates”) will be scheduled by Support.com and
coordinated with Comcast personnel in the event it is necessary for such Updates
to occur outside of the Scheduled Maintenance times (“Unscheduled Maintenance”).
 
1.3               Support.com Environment Performance Guarantee.  In addition to
Scheduled Maintenance and Unscheduled Maintenance, there may be events that from
time to time will make the Support.com Environment not Available (as defined
below) for a limited amount of time due to unforeseen software, hardware,
network, power and/or Internet outages (“Unscheduled Downtime”).  The
Environment Performance Guarantee (defined below) set forth herein will exclude
any outage condition not directly caused by the Support.com Environment (e.g.,
outages caused by plant issues, operational or maintenance errors by Comcast, or
to the extent caused by third-party hardware or software operated by Comcast).
 
Notwithstanding anything herein to the contrary, Support.com shall have no
liability for any failure to meet the Environment Performance Guarantee set
forth herein in the event that:  (a) such failure is caused by independent
circumstances that are not within the reasonable control of Support.com; or (b)
Comcast’s failure to implement any fixes, patches or other workarounds
recommended by Support.com to Comcast to the extent the implementation of such
fixes, patches or other workarounds are technically feasible and commercially
practical.
 
Support.com will operate the Support.com Environment, as set forth in Table 1.31
below, to be Available and functioning within the relevant SLA defined herein,
measured on a monthly basis (the “Environment Performance Guarantee”).  For the
purposes of this Exhibit, “Available” means that the Support.com Environment is
accessible based on SLA measurement techniques for ***% of the time 24 hours a
day, seven days per week, excluding Scheduled Maintenance or any loss or
interruption of services resulting from actions or inactions of Comcast or the
active subscribers, or their respective equipment or service providers.  Actual
availability percentage will be calculated with the following formula:
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
55

--------------------------------------------------------------------------------

 
 
100 minus [((X) Total Unscheduled Downtime minutes in a month; divided by (Y)
total minutes in said month)); multiplied by (Z) 100] = availability percentage
 
Uptime measurements are on fifteen minute intervals, utilizing Keynote UP5
measurements or another equivalent, technically feasible and
commercially-reasonable measurement technique mutually agreed upon by
Support.com and Comcast.  The demarcation of the measuring system under test
(e.g., in the hosted environment and in the same subnet), and the baseline
profile against which the SLA measurement techniques will be run (e.g., 100
PCs), will be mutually agreed upon by Support.com and Comcast.
 
To support high availability of the Micro-Site hosted by Support.com,
Support.com will employ commercially reasonable, mutually agreed load balancing
and system redundancy procedures.
 
For the purposes of this Exhibit, each specific “SLA” is assigned a Severity
Level Tier defined as equal to low (L), medium (M) or high (H) in value.
 
Table 1.31 - Support.com Environment Performance SLAs
 
SLA #
Area Covered
SLA
Tier
Severe Miss
1
Support.com Environment hosted platform availability
Measure:  Uptime of the hosted elements of the Support.com Environment in
production
 
***
 
***
 
***
2
Support.com remote support client connection rate Measure: Success rate of
remote connection attempts from systems meeting system requirements, able to
download and install the remote control software and with such software granted
appropriate permissions by the Customer
***
***
***
3
Micro-Site  availability Measure: Go to main page of Micro-site, check for last
loaded object, click on other key pages of website (check for last loaded
object), end.  Success if full webpage loads and all operational elements on
page are functional.
***
***
***
4
Support.com credit card payment gateway availability  Measure: Uptime of
Support.com’s access gateway.  For the avoidance of doubt, SLA measure applies
to Support.com’s implementation and systems, but does not include downtime
caused by the third-party payment gateway service provider.
***
***
***
5
Availability of Support.com ACD, IVR, and voice / data circuits Measure:
Composite average of uptime of ACD, IVR,  voice / data circuits used to support
Signature Support
***
***
***

 
 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
56

--------------------------------------------------------------------------------

 
 
1.4                  Service Delivery Performance Guarantee.  Commencing October
1, 2011, the Support.com Environment will operate within SLAs for key
performance indicators measured on monthly basis, as set forth in Table 1.41
(the “Service Delivery Performance Guarantee”).  For the purposes of this
Exhibit, the Service Delivery Performance SLAs will follow the same Severity
Level Tier structure as used for Support.com Environment Performance SLAs and be
classified as low (L), medium (M) or high (H) in value.


The Service Delivery Performance Guarantee set forth herein will exclude
performance impacts of any outage or other condition not directly caused by the
Support.com Environment (e.g. outages caused by plant issues, operational or
maintenance errors by Comcast, or to the extent caused by third-party hardware
or software operated by Comcast). Notwithstanding anything herein to the
contrary, Support.com shall have no liability for any failure to meet the
Service Delivery Performance Guarantee set forth herein in the event that:  (a)
such failure is caused by independent circumstances that are not within the
reasonable control of Support.com; or (b) Comcast’s failure to implement any
fixes, patches or other workarounds recommended by Support.com to Comcast to the
extent the implementation of such fixes, patches or other workarounds are
technically feasible and commercially practical.


Table 1.41 - Support.com Operational Performance SLAs


SLA #
Area Covered
SLA
Tier
Severe Miss
1
Customer satisfaction survey offer rate
Measure: Percentage of XSS Customers offered customer satisfaction survey
(during the  Service connection or promptly thereafter by email) after receiving
Services from Support.com via remote connection, excluding Customers who are not
available through the direct service connection to the Customer’s PC at the time
of service completion (e.g., Customers connecting only by phone who need to be
transferred to Comcast or another XSS service provider, or Customers who do not
call back to complete a service step)
***
***
***
2
Customer satisfaction survey completion rate
Measure: Percentage of XSS Customers completing customer satisfaction survey
after receiving survey from Support.com
***
***
***
3
Customer Satisfaction/Net Promoter score
The Parties will reassess in good faith biannually beginning in March 2012 with
an expectation that NPS levels should increase from present levels.
***
***
***
4
Inbound Call Service Level (Delivery calls)
Measure: Percentage of inbound Customer calls for a delivery agent answered
within 45 seconds.
***
***
***
5
[Deleted]
***
***
***

 
 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
57

--------------------------------------------------------------------------------

 
 
6
Chat Service Level (Delivery)
Measure: Percentage of chat sessions initiated by Customers to which Support.com
responds within 45 seconds Penalties shall apply to this SLA in the first
calendar month after 5,000 delivery chats occur in a month.
***
***
***
7
Incident Services Refund Rate
Measure:  Percentage of completed incident Services for which Customer claims
and receives a Refund due to non-conforming service delivery by Support.com; the
Parties will develop mutually agreed reason codes to determine if a refund is
due to a non-conforming service delivery and after sixty (60) days of measuring
with such codes  will determine an appropriate SLA
***
***
***
8
MTTR for Comcast ESL tickets
Measure: MTTR for tickets from Comcast’s Executive Support Line (aka “Office of
the President”) resolved (or response provided explaining why resolution not
possible in timeframe) by Support.com
***
***
***
9
Scorecard Report
Reporting via scorecard by Support.com pursuant to Section 1.6 of this Exhibit,
below, is timely made by the eighth (8th) business day following the end of each
calendar month
***
***
***
10
Subscriber Churn
The Parties will work in good faith to determine an appropriate SLA for
subscriber churn rates by January 1, 2012
***
***
***

 
*  For the scorecard report, a miss of the SLA above is a “severe” miss on its
own, regardless of whether the scorecard when delivered reveals other SLA misses
at higher or lower levels.


1.5           Error Reports. For the purposes of this Exhibit D, an “Error”, or
outage event, under Paragraph 4 of this Exhibit, also will follow the same
Severity Level Tier structure as used for SLAs and be classified as low (L),
medium (M) or high (H) in value.   A Severity Level 1 Error is defined to equal
an “H” value.  A Severity Level 2 Error is defined to equal an “M” value.   A
Severity Level 3 Error is defined to equal an “L” value.  A Severity Level 4
Error is not assigned any value and will not count toward any financial
penalties.


1.6           Reporting via Scorecard.  On a monthly basis no later than the
eighth (8th) business day following the end of each month beginning in November
2011, Support.com shall send an activity report to Customer in a mutually agreed
upon form and format which includes (i) the status of Support.com’s compliance
with the Environment Performance SLAs, (ii) compliance with Service Delivery
Performance SLAs, (iii) a count and summary description of all Severity Level
1-4 Errors, and (iv) any other information or details as mutually agreed by the
Parties relating to Support.com’s performance of the obligations set forth in
this Exhibit D.  Support.com shall provide reports on additional key performance
indicators on the daily, weekly and monthly cycles as specified in the VPRD.


1.7           Reporting Dashboards.


A. Environment Dashboard – Within a commercially reasonable period of time
subsequent to the Launch Date, Support.com will use a mutually agreed template
for a detailed services dashboard to provide timely updates on platform status
of the Support.com Environment.  This will include information, as agreed by the
Parties, relating to internal Support.com applications and services, as well as
any interconnection points between Support.com and Comcast, including network
and API connections.
 
 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
58

--------------------------------------------------------------------------------

 
 
 B. KPI Dashboard  - On or before December 31, 2011, Support.com will use a
mutually agreed template for a Key Performance Indicator (KPI) dashboard that
includes Operational Performance SLAs and other daily, weekly and monthly
roll-ups of key performance indicators as agreed by the Parties, consistent with
Comcast’s vendor support specifications as provided to Support.com on or about
August 15, 2011.  Support.com will be responsible for making available data
feeds based on a mutually agreed technical specification that includes without
limitation data format, transport mechanism, and frequency, and Comcast will
integrate such data feeds into its existing dashboard system and
application.  Unless otherwise mutually agreed by the Parties, data feeds in
relation to chat activity will not be required in this effort, and the Parties
will cooperate to make chat-related data feeds available subsequently in a
commercially reasonable period of time after the month in which there first are
more than *** chats.


 
2.
Financial Penalties.

 
2.1           Each SLA and each Severity Level 1-3 Error is assigned a Severity
Level Tier.  If Support.com experiences service level agreement failures or
Severity Level 1-3 Errors as categorized in the table below during any calendar
month commencing October 1, 2011, Support.com shall issue to Comcast a credit in
an amount determined as follows for each such failure, provided, however, that
in no event will total penalties in a calendar month exceed the allowable
Monthly SLA Penalty Cap as provided herein.  The Monthly SLA Penalty Cap equals
100% of total fees paid to Support.com by Comcast for a month.   Service Level
penalties are calculated at the end of each calendar month.
 
Severity Level Tier
 
Number of
Failures
during
month
 
Service Level Credit to Comcast per
failure
   
Severe Miss
Penalty
  L  
3 or more
  $ ***     $ ***   M  
1 or more
  $ ***     $ ***   H  
1 or more
  $ ***     $ ***  

 
Severe Miss:  A Severe Miss can add up to $***on top of any SLA Penalty, based
on the above table.  For example, if there are two H failures in a month, then
there is a $***penalty due to Comcast.  If both were a severe miss, then the
amount would be a total of $***-- $***for the initial penalty fee, and $***in
addition for the Severe Miss.
 
 
3.2
Catastrophic Failure Penalty.  A Catastrophic Failure is:



 
(i)
a Severity 1 Level Error, as defined in Paragraph 4 of this Exhibit, that
affects ***% or more of Comcast System Subscribers and lasts a total of four (4)
hours or more; and / or

 
 
ii)
a Severity 1 Level Error, as defined in Paragraph 4 of this Exhibit, that
affects ***% or more of Comcast System Subscribers for any amount of time;
and/or

 
 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
59

--------------------------------------------------------------------------------

 
 

 
iii)
a failure to deliver the SLA scorecard report for a calendar month required by
Section 1.6 (“Reporting via Scorecard) of this Exhibit by the sixteenth (16th)
business day of the following month; and/or

 

 
iv)
Inbound Delivery Call Service Level of less than ***%; and/or

 

 
v)
Customer Satisfaction/Net Promoter Score below ***.

 
Upon the occurrence of a Catastrophic Failure, Support.com shall issue a credit
to Comcast equal to $*** for the calendar month in which the event occurred.
This fee is in addition to Service Level Credits above for incidents that are
separate from the Catastrophic Failures—for example, a service level failure
occurring on a different day and for different reasons than a Catastrophic
Failure.  A single event that constitutes both a Catastrophic Failure under this
section and an SLA failure under Paragraph 2.1 will only result in one credit to
Comcast, namely the Catastrophic Failure Penalty.
 
3.            SUPPORT SERVICE
 
Support.com will make support services available to Comcast for the Support.com
Software for a minimum period to satisfy the remaining Term of the Agreement
(i.e., the Initial Term and any agreed extensions).  The support services shall
include, without limitation, the following:
 
3.1           Updates & Upgrades.
 
3.3.1           Support.com will make available to Comcast all commercially
available Updates and Upgrades of its Support.com Software, along with updated
Documentation describing the purpose and function of the Updates and
Upgrades.  Support.com will use commercially reasonable efforts to ensure that
Updates or Upgrades containing new features or enhancements to existing features
are synchronized with the previous version.  Such Updates and Upgrades shall not
materially degrade the performance, functioning or operation of the Support.com
Software. Comcast shall have the right to delay installation of any Update or
Upgrade for any period of time in its sole discretion and Support.com shall
continue to support the most recent Accepted versions of the Support.com
Software.  However, after an Update or Upgrade has been incorporated into the
Support.com Software and Accepted by Comcast, the Update or Upgrade shall be
considered part of the Support.com Software for all purposes hereunder.
Support.com will not install or attach any Updates, Upgrades or any other
modification to the Support.com Software (electronically or otherwise), without
first obtaining Comcast’s approval or otherwise following mutually agreed
procedures (as in the regular updating of hosted systems).
 
3.3.2           Support.com shall use reasonable efforts to ensure that Updates
and Upgrades, unless explicitly indicated in advance by Support.com and approved
by Comcast will (i) be compatible with the previous version and its associated
data and with any software interfacing with such Support.com Software prior to
the Update or Upgrade, and (2) not eliminate any of the material functions,
features or performance of the previous version.
 
 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
60

--------------------------------------------------------------------------------

 
 
3.2           Problem Resolution.
 
3.2.1           Support.com will develop and make available to Comcast through
Updates and Upgrades, all modifications and revisions required to enable the
Support.com Desk Top Agent Software to operate in compliance with its
Specifications.  For the avoidance of doubt, the problem resolution provided by
Support.com must correct the Error for the most recent Accepted version of the
Support.com Software.  Support.com shall not be deemed to have satisfied its
obligation to resolve Errors by requiring Comcast to install an Upgrade of the
Support.com Software, though Error resolutions will typically be provided as an
Update. Any Unscheduled Downtime or reported problems found in older versions of
the Support.com Software where a fix has already been provided to Comcast in a
more recent Accepted Update or Accepted Upgrade shall not count towards any
penalty calculation except that during Comcast’s diligent efforts to deploy the
most recent Accepted Update or Accepted Upgrade, the Incident shall be included
in the Unscheduled Downtime calculation.
 
3.2.2           The Support.com Software shall not be considered to have been
repaired or restored to satisfactory operating condition, if within forty-eight
(48) hours from the time such Update or Upgrade is turned over to Comcast as
being in fully operable condition, the Support.com Software require additional
remedial maintenance for the same or substantially similar problem.  However in
this event this will be counted as the same Incident.
 
3.3           Comcast Obligations.  Comcast agrees to provide Support.com with
reasonable access to all necessary personnel to answer questions about any
problems reported by Comcast regarding the Support Services; Support.com does
not guarantee performance of the Support Services described herein if such
access is not provided by Comcast.  During a major primary site outage,
Support.com will failover to a backup facility within a reasonable amount of
time, provided Comcast is compliant with Support.com’s DNS propagation time
(time to live) and Comcast network team will assist to resolve any DNS issues
that Comcast Customers might face.
 
3.4           Telephone Support– Support.com Problems at Severity Level 1 and
Severity Level 2.  Telephone support representative(s), employed by Support.com
or employed by a third-party support provider authorized by Support.com, shall
be available to receive Comcast telephone calls at all times (24 x 7) via pager
response or direct phone access for support of Severity Level 1 and Severity
Level 2 Errors. Such telephone support representative(s) shall serve as the
Comcast’s interface with Support.com and shall ensure that reported Errors are
handled in a timely manner as specified herein. Support.com shall provide to
Comcast in writing, the telephone number(s) of such telephone support
representative(s) within ten (10) days of the Effective Date.  All Errors shall
be investigated and (i) an Error report shall be opened, (ii) the Error shall be
assigned a Severity Level as per the provisions of Paragraph 4 of this Exhibit,
and (iii) the Error shall be resolved, and an Update provided to Comcast, in
accordance with the procedures and processes set forth in this Exhibit.
 
3.5           Ticket Support – All other Support.com Support.  For Errors that
are not Severity Level 1 or Severity Level 2, the Parties will use Support.com’s
web-based error-reporting ticketing system to facilitate effective response to
all Errors below Severity level 1.  Support.com’s support representatives shall
answer Comcast’s application and system questions related to the Support.com
Environment and Software and its use, for so long as such questions arise from
authorized Tier 2 Comcast representatives. As used herein, a “Tier 2 Comcast
representative” shall mean a Comcast support professional who has completed the
full Support.com training provided by Support.com or Comcast’s trainers
(approved by Support.com) and is on Support.com’s list of trained support
contacts.  Licensed support representative(s) shall be available to receive
Comcast requests via the Support.com ticketing system between the hours of 7AM
to 10PM Eastern Time, seven days per week.  Support.com shall provide Comcast
with contact information for the ticketing system that is answered at all other
times by an individual who will accept Error reports via the ticketing system.
Such support representative(s) shall serve as the Comcast’s interface with
Support.com and shall ensure that reported Errors are handled in a timely manner
as specified herein. Support.com shall provide to Comcast in writing, the
contact information of such telephone support representative(s) within ten (10)
days of the Effective Date.  All Errors shall be investigated and (i) an Error
report shall be opened, (ii) the Error shall be assigned a Severity Level as per
the provisions of Paragraph 4 of this Exhibit, and (iii) the Error shall be
resolved, and an Update provided to Comcast, in accordance with the procedures
and processes set forth in this Exhibit.
 
 
61

--------------------------------------------------------------------------------

 
 
3.6           Primary Contacts.  Comcast shall appoint up to ten (10) trained
technical contacts  within Comcast’s IT organization to serve as primary
contacts between Comcast and Support.com for issues related to the Support.com
Environment and Software and to receive support through Support.com’s telephone
support center (“Primary Contacts”). All of Comcast’s support inquiries for the
above services shall be initiated through these Primary Contacts.  In addition,
all Comcast Tier 2 support personnel are authorized to place calls to
Support.com’s Tier 3 support team for Comcast Subscriber related issues.
 
3.7           Documentation.  Support.com will provide modified Documentation to
correspond to changes made to the Support.com Software, upon delivery of such
Update or Upgrade in advance or upon delivery of such changes.
 
3.8           Exclusions.  Support.com is not required to provide any support
services directly related to problems attributable to: (i) any alterations of or
additions to the Support.com Software without Support.com’s consent; (ii)
interconnection of the Support.com Software with other products not authorized,
intended or supplied by Support.com;  or (iii) use of the Support.com Software
on an operating system or computing device other than the operating system or
computing device for which such Support.com Software was designed and licensed.
 
4             CLASSIFICATION OF ERRORS
 
Upon identification of any Error, Comcast shall notify Support.com of such Error
and shall provide Support.com with a problem report. Support.com shall respond
to problem reports in accordance with the initial call back response time
indicated in Paragraph 5 of this Exhibit for the applicable severity level.
Support.com shall correct any programming errors in the Support.com Environment
or Software attributable to Support.com with the level of effort commensurate
with the Error. If an Error’s cause is unknown whether it is caused by Comcast
or Support.com, Support.com will participate in troubleshooting until it is
deemed that the Error fix is owned by Comcast.  Additionally, Support.com will
work collaboratively with its 3rd party partners to identify and resolve any
Errors, recognizing that in certain cases it initially may be difficult to
distinguish whether the root cause and fix of an Error is because of a
Support.com Error or because of an Error of a 3rd party partner.  All Errors
reported by Comcast to Support.com shall be assigned a severity level jointly
agreed upon by the Comcast and Support.com.  Reported Errors shall be classified
as follows:
 
Severity Level 1 - Severity Level 1 occurs when the Support.com Environment or
Software is significantly impaired or is effectively not functioning for 5% or
more of Comcast Active Subscribers, or 10,000 Comcast Active Subscribers,
whichever is less (whether or not any impacted Subscriber is aware of the Error
and reports it to Comcast), based upon Support.com Environment and Software
report logs or Customer reported call volume and trouble tickets.
 
Severity Level 2 - Severity Level 2 occurs when the Support.com Environment or
Software is running but 5% or more of Customer System Active Subscribers or
10,000 Comcast Active Subscribers, whichever is less (whether or not any
impacted Subscriber is aware of the Error and reports it to Comcast),  are
unable to receive major portions of the suite of Signature Support services,
based upon Support.com Environment and Software report logs or Customer reported
call volume and trouble tickets, and no work around is available.
 
 
62

--------------------------------------------------------------------------------

 
 
Severity Level 3 - “Severity Level 3 Error” shall mean that the Support.com
Environment or Software is in operation and usable, but there is a non-critical
Error for which a reasonable temporary work-around exists.
 
Severity Level 4 - Severity Level 4 occurs when the Support.com Environment or
Software is operating close to normal, but there is a noncritical Error for
which a commercially and operationally sustainable and operational work around
exists for such Error. Severity Level 4 Errors will be fixed in a mutually
agreed scheduled Update.
 
5.           RESPONSE TO ERROR REPORTS
 
SEVERITY LEVEL 1
 
Error Resolution - Immediate steps shall be taken toward solving the Error.
Support.com shall work to resolve Severity Level 1 Errors on a twenty-four (24)
hour basis until the Error is resolved. If required, Support.com staff shall be
moved off of lower Severity Level Errors to service Severity Level 1
Errors.  Comcast will be notified of the status of the error every 30
minutes.  Support.com will join and collaboratively participate in a technical
bridge with Comcast to work the Error. Support.com will join an operations
management bridge every 2 hours, as deemed necessary and reasonable by Comcast
and Support.com, to provide a status read-out until the Severity Level 1 Error
is resolved.
 
Resource Commitment - When a Severity Level 1 Error is reported, Support.com
shall assign all resources required to correct the Error. Work on the Error
shall be continuous until a fix is found.
 
Completion Goal - The completion goal shall be to resolve one hundred percent
(100%) of all Severity Level 1 Errors with a fix or bypass within two (2) hours
of receipt of the Error Report.
 
Escalation and Status Thresholds - When a Severity Level 1 Error Report is
opened, the following escalation and status procedures shall be followed.
 
Problem Report - HOUR 1
 
1.           The Error will be referred to Support.com’s maintenance engineering
group.  The maintenance engineering point of contact shall be engaged within
fifteen (15) minutes.  The maintenance engineering point of contact will work
resolve the Error; or it will be decided that more resources are required to
work on the Error.
 
 The Product Manager and Operations Support Manager shall be notified that a
Severity Level 1 Error has been reported.
 
Comcast will be notified by of the Error and the status of the Error as soon as
it is detected by Support.com or reported by Comcast to Support.com.
 
If no correction within 1 hour, escalate to Support.com executive no less than
VP level.
 
 
63

--------------------------------------------------------------------------------

 
 
HOUR 1 - RESOLUTION
 
1.           Support.com shall continue to work on the Error, on a twenty-four
(24) hour basis, until a resolution is found. All available resources shall be
used to assist the person who is responsible for the resolution of the Error;
and
 
2.           If no correction within 4 hours, escalate to Support.com executive
no less than SVP level.
 
Post-Resolution Follow-Up
 
 
A.
Root Cause Analysis: Following the resolution of a Severity Level 1 Error,
within twenty-four (24) hours Support.com will supply Comcast with a documented
Root Cause Analysis of what caused the Error and a summary of the response /
resolution process.

 
 
B.
Irreversible Corrective Action (ICA): Following the resolution of a Severity
Level 1 Error, within five (5) business days, Support.com will provide Comcast a
documented Irreversible Corrective Action (ICA) summary.

 
SEVERITY LEVEL 2
 
Error Resolution - Severity Level 2 Errors will be analyzed in the order that
they are reported.  Severity Level 1 Errors will take priority over Severity
Level 2 Errors.  Comcast will be notified of the status of the error every 30
minutes.  Support.com will join and collaboratively participate in a technical
bridge with Comcast to work the Error.  Support.com will join an operations
management bridge every 2 hours, as deemed necessary and reasonable by Comcast
and Support.com, to provide a status read-out until the Severity Level 2 Error
is resolved.
 
Resource Commitment - Appropriate technical resources will be assigned to
Severity Level 2 issues as long as Severity Level 1 Errors are not open.
 
Completion Goal - The completion goal will be to resolve one hundred percent
(100%) of all Severity Level 2 Errors within four (4) hours of receipt of the
Error Report.
 
Escalation and Status Thresholds - When a Severity Level 2 Error Report is
opened, the following escalation and status procedures will be followed.
 
HOUR 1
 
1.           The Error shall be resolved by Support.com; or
 
2.           Support.com’s maintenance engineering group
 
The maintenance engineering point of contact shall be engaged within fifteen
(15) minutes.  The maintenance engineering point of contact will work resolve
the Error; or it will be decided that more resources are required to work on the
Error.
 
 The Product Manager and Operations Support Manager shall be notified that a
Severity Level 2 Error has been reported.
 
Comcast will be notified by of the Error and the status of the Error as soon as
it is detected by Support.com or reported by Comcast to Support.com.
 
 
64

--------------------------------------------------------------------------------

 
 
HOUR 2 - HOUR 4
 
1.           Support.com’s maintenance engineering group will resolve the Error;
or
 
2.           Support.com’s maintenance engineering group will continue working
the Error until it is fixed.
 
3.           A time will be estimated upon when this Error will be fixed.
 
If no correction within 2 hours, escalate to Support.com executive no less than
VP level. Comcast will be notified of the status at this stage.
 
HOUR 4  - RESOLUTION
 
1.           Support.com shall continue to work on the Error, on a twenty-four
(24) hour basis, until a resolution is found. All available resources shall be
used to assist the person who is responsible for the resolution of the Error;
and
 
2.            If no correction within 4 hours, escalate to Support.com executive
no less than SVP level.
 
Post-Resolution Follow-Up
 
 
A.
Root Cause Analysis: Following the resolution of a Severity Level 2 Error,
within twenty-four (24) hours Support.com will supply Comcast with a documented
Root Cause Analysis of what caused the Error and a summary of the response /
resolution process.

 
 
B.
Irreversible Corrective Action (ICA): Following the resolution of a Severity
Level 2 Error, within five (5) business days, Support.com will provide Comcast a
documented Irreversible Corrective Action (ICA) summary.

 
SEVERITY LEVEL 3
 
Error Resolution - Severity Level 3 Errors will be analyzed in the order that
they are reported.  Severity Level 1 and Severity Level 2 Errors will take
priority over Severity Level 3 Errors.
 
Resource Commitment - Appropriate technical resources will be assigned to
Severity Level 3 issues as long as Severity Level 1 and Severity Level 2 Errors
are not open.
 
Completion Goal - The completion goal will be to resolve one hundred percent
(100%) of all Severity Level 3 Errors in the next scheduled software release, or
within 6 weeks of receipt of the Error Report, whichever comes first.
 
Escalation and Status Thresholds - When a Severity Level 3 Error Report is
opened, the following escalation and status procedures will be followed.
 
HOUR 1 - HOUR 8 (business hours)
 
1.           The Error shall be resolved by Support.com; or
 
 
65

--------------------------------------------------------------------------------

 
 
2.           Support.com’s maintenance engineering group will continue working
the Error until it is fixed.
 
Comcast will be notified of the status at this stage.
 
HOUR 8- HOUR 16 (business hours)
 
1.           Support.com’s maintenance engineering group will resolve the Error;
or
 
2.           Support.com’s maintenance engineering group will continue working
the Error until it is fixed.
 
Comcast will be notified of the status at this stage.
 
HOUR 16 - RESOLUTION
 
1.           Support.com shall continue to work on the Error, during normal
business hours, until a resolution is found. All available resources shall be
used to assist the person who is responsible for the resolution of the Error;
and
 
2.           The Project Manager and Operations Support Manager shall be
notified that a Severity Level 3 Error has reached a critical time frame.
 
Post-Resolution Follow-Up
 
 
A.
Root Cause Analysis: Following the resolution of a Severity Level 3 Error,
within seventy-two (72) hours Support.com will supply Comcast with a documented
Root Cause Analysis of what caused the Error and a summary of the response /
resolution process.

 
 
B.
Irreversible Corrective Action (ICA): Following the resolution of a Severity
Level 3 Error, within ten (10) business days, Support.com will provide Comcast a
documented Irreversible Corrective Action (ICA) summary.

 
SEVERITY LEVEL 4
 
Error Resolution - Severity Level 4 errors shall be researched after Severity
Level 1, Severity Level 2 and Severity Level 3 Errors. Severity Level 4 Errors
mutually agreed by Support.com and Comcast shall be scheduled for correction and
be resolved as part of the next scheduled Update to the Support.com Environment
or Software.
 
Resource Commitment – Mutually agreed Severity Level 4 fixes shall be included
in the a future software release as mutually agreed by the Parties.
 
Completion Goal - The completion goal and objective shall be to correct mutually
agreed Errors in the next scheduled Update to all of Support.com’s users
generally.
 
Escalation and Status Thresholds - The status of Severity Level 4 Errors shall
be available on demand. A monthly report will be distributed that will reference
any uncorrected Errors that are over thirty (30) days old.
 
 
66

--------------------------------------------------------------------------------

 
 
SUMMARY OF CLASSIFICATION OF ERROR AND RESPONSE TO ERROR REPORTS
 
Severity
Description
Initial Call
back
Response
Time
Target Resolution
Time
Escalation Procedure
1
Critical priority
 
Severity Level 1 implies that the Support.com Environment or Software is not
functioning or, Comcast or authorized users are unable to receive use major
portions of Signature Support services.
 
***
***
Hour 1: Maintenance engineering point of contact will decide if more resources
are required to work on Error.   Support.com will make all necessary resources
available.  Project Manager and Operations Support Manager notified
 
 If no correction within 1 hr, escalate to Support.com executive no less than VP
level.
 
Hour 1+: Continue to work on Error on a 24 hour basis
Comcast will be notified of the status of the error every 30
minutes.  Support.com will join and collaboratively participate in a technical
bridge with Comcast to work the Error.  Support.com will join an operations
management bridge every 2 hours, as deemed necessary and reasonable by Comcast
and Support.com, to provide a status read-out until the Severity Level 1 Error
is resolved
2
High priority
 
Severity Level 2 implies that the Support.com Environment and Software is
running but that Comcast or authorized users are unable to receive major
portions of Signature Support services, and no work around is available
***
***
Hours 1: Maintenance engineering point of contact will decide if more resources
are required to work on Error.  Support.com will make all necessary resources
available.  Project Manager and Operations Support Manager notified.
 
Hours 2: Support.com’s maintenance engineering group will either resolve Error
or continue working until Error is fixed. If no correction within 2 hours,
escalate to Support.com executive no less than VP level.
 
Hour 4+: Continue to work on Error on a 24 hour basis.  If no correction within
4 hours, escalate to Support.com executive no less than SVP level.
 
Comcast will be notified of the status of the error every 30
minutes.  Support.com will join and collaboratively participate in a technical
bridge with Comcast to work the Error. Support.com will join an operations
management bridge every 2 hours, as deemed necessary and reasonable by Comcast
and Support.com, to provide a status read-out until the Severity Level 2 Error
is resolved
 

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
67

--------------------------------------------------------------------------------

 
 
3
Normal Priority
 
Severity Level 3 implies Support.com Environment and Software is in operation
and usable, but there is a non-critical Error for which a commercially and
operationally sustainable and reasonable Work-around exists
***
***
Hours 1 – 8: No Escalation
 
Hours 8-16: Support.com’s support group will either resolve Error or continue
working until Error is fixed.
 
Hour 16+: Continue to work on Error during normal business hours
 
Project Manager and Operations Support Manager notified



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
68

--------------------------------------------------------------------------------

 


Exhibit E


SOFTWARE TESTING AND RELEASE MANAGEMENT


The Parties agree to apply the following Software Testing and Release Management
procedures to be effective after the Launch Date to future versions, if and when
available, of Support.com’s EasySupport desk top agent software.  The Parties
may subsequently agree to apply these procedures to future software agent
products, if any, to be provided by Support.com as stand-alone applications for
distribution to Customers, where such software applications remain installed and
available for use by Customers after completion of Services (collectively, with
the EasySupport desk top agent software, the “Agent Software”).


For the avoidance of doubt, this Exhibit and the procedures herein do not apply
to any other software or services provided by Support.com, including without
limitation, Support.com’s hosted SDMS platform, or its Nexus remote control
software (which is not a stand-alone application, and does not remain installed
on a Customer’s computer after completion of services).


Comcast acknowledges that these procedures will not apply to software to be
deployed as of the Program Description No. 1 Launch Date, which has been already
informally reviewed and is deemed accepted upon the Parties’ commercial launch
the Services.


1.           ACCEPTANCE OF AGENT SOFTWARE
 
1.1          Quality Control Any future versions of Support.com’s Agent Software
released after the Launch Date and used pursuant to this Agreement shall be
subject to acceptance testing by Comcast, such acceptance not to be unreasonable
withheld or delayed.  Before delivery for acceptance testing by Comcast,
Support.com shall conduct tests on each element of the Agent Software in
accordance with its own quality control, inspection and acceptance policies to
ensure quality and reliability of such element, and to ensure that each conforms
with the Specifications as defined in the VPRD.
 
1.2           Acceptance Criteria Agent Software shall be subject to acceptance
testing by Comcast to verify that each element satisfies acceptance criteria
mutually agreed by the Parties.
 
1.3           Acceptance Testing If elected by Comcast, acceptance testing for
the Agent Software shall commence within twenty (20) business days of the date
on which Support.com notifies the Comcast Project Manager, in writing, that
Support.com’s quality control testing has been satisfactorily completed and is
ready for acceptance testing by Comcast.  Acceptance testing shall continue for
the period of time specified in the acceptance criteria or, if no such time
period has been agreed upon by the Parties, for a period of fifteen (15)
consecutive days (the “Acceptance Period”).  If the Agent Software does not
conform to the acceptance criteria within the initial Acceptance Period, Comcast
shall give Support.com written notice thereof with details of how it does not
conform within five (5) business days following the end of the Acceptance
Period.  Comcast shall cooperate with Support.com in identifying in what
respects the Agent Software has failed to conform to the criteria.  If Comcast
has not given Support.com written notice of non-conformance on or before the
date which is five (5) business days after the end of the Acceptance Period, the
Agent Software shall be deemed accepted by Comcast. Support.com, at its expense,
shall promptly correct any deficiencies that prevent the Agent Software from
conforming to the criteria.  If the Agent Software does not conform to the
acceptance criteria within a mutually agreeable timeframe, Comcast may do any
one or more of the following:
 
 
69

--------------------------------------------------------------------------------

 
 
(a)           extend the period of time for Support.com to make corrections; or
 
(b)           after reasonable consultation with Support.com, accept the
EasySupport Agent Software in its non-conforming condition.
 
 
2.
RELEASE MANAGEMENT

 
2.1           Support.com shall, through version management and impact analysis,
manage and maintain full operational status of the Agent Software based on
Specifications agreed in the VPRD, including without limitation:
 
(a)  providing Comcast with details in advance of estimated frequency of new
releases, if and when available, for the duration of the term of the Agreement;
 
(b) providing Comcast with impact analysis information as part of any Comcast
change requests to the Agent Software;
 
(c) remedying material defects identified during any acceptance, performance or
testing conducted;
 
(d) having fully tested any new Versions/Releases of any patches or upgrades
prior to submitting a change request to deploy a patch or upgrade and ensuring
that any patch or upgrade will not have an adverse impact on the Agent Software;
 
(e) ensuring that any new Versions/Releases are backwards compatible (as
mutually agreed) and have been tested in the same environment as intended in
current use, and otherwise as agreed by the Parties from time-to-time;
 
(f) participate in quarterly business reviews. At the time of quarterly business
reviews, include Comcast in scope discussions for future releases.   Comcast
shall have the ability to review and provide feedback with sufficient time for
feedback to be considered in good faith by Support.com for inclusion into the
next release, provided, however, this Section 2 will not be construed to require
Support.com to develop any new functionality not already in the Specifications
as agreed in the VPRD; and
 
(g) include Comcast in all wire frame review for future releases of their core
product.   Comcast shall have the ability to review and provide feedback with
sufficient time for feedback to be incorporated into the next up release.
 
3.           COMCAST CHANGES
 
3.1           Notification of Comcast changes  In order to allow for adequate
testing by Support.com, Comcast shall use commercially reasonable efforts to
provide as much advance notice as practicable and reasonable under the
circumstances to Support.com of changes in desktop or other Comcast
functionality relating to anti-virus or other security software and other
changes in Comcast or third party elements of Comcast’s HSD service that Comcast
reasonably expects might affect the functionality of the Service under the
Agreement.  Within five (5) business days of receiving such notification,
Support.com will notify Comcast of known risks in the ability to support such
change.  If such Comcast changes are the sole cause of SLA slippage, Support.com
shall not be responsible to pay penalties under the Agreement during such
reasonable period as is required to update the service to accommodate the
Comcast changes and restore full service level functionality.
 
 
70

--------------------------------------------------------------------------------

 
 
3.2           Feedback and User Testing Comcast shall be permitted to collect
feedback from Customers.   If Comcast decides to conduct usability or other user
testing or feedback studies, Support.com shall provide commercially reasonable
cooperation in their implementation. Support.com may use and exploit any
Customer feedback or comment posted on any public forum to the extent permitted
by the terms of use of such public forum; provided that, such use does not and
will not disparage Comcast or harm its reputation in any way.
 
 
71

--------------------------------------------------------------------------------

 
 
Exhibit F
 
***
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
72

--------------------------------------------------------------------------------

 
 
Exhibit G
 
Support.com End-User Software License
 
IMPORTANT NOTICE
 
READ THIS AGREEMENT CAREFULLY BEFORE OPENING OR INSTALLING THIS SOFTWARE
 
THIS END USER LICENSE AGREEMENT IS A BINDING, CONTRACTUAL AGREEMENT (THE
“AGREEMENT”) BETWEEN YOU ("You",“Your” OR “Licensee”) AND SUPPORT.COM, INC.
(“Licensor”). THE SOFTWARE PRODUCT (AS DEFINED BELOW) CONTAINS CERTAIN COMPUTER
PROGRAMS, DOCUMENTATION, OR OTHER PROPRIETARY MATERIAL THAT BELONG TO LICENSOR
AND ITS SUPPLIERS. YOUR USE OF THE SOFTWARE PRODUCT IS SUBJECT TO YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT.
 
PLEASE READ THIS AGREEMENT CAREFULLY. BY CLICKING ON THE “ACCEPT” BUTTON OR
OTHERWISE INSTALLING OR USING THE SOFTWARE PRODUCT, YOU ACKNOWLEDGE THAT YOU
HAVE READ THIS AGREEMENT, UNDERSTAND IT, AND AGREE TO BE BOUND BY IT. IF YOU DO
NOT AGREE TO ANY OF THE TERMS BELOW, YOU SHOULD CLICK ON THE “CANCEL” BUTTON AND
NOT INSTALL OR USE THE SOFTWARE PRODUCT. IF YOU ARE PROCURING THIS LICENSE ON
BEHALF OF AN ENTITY OR ORGANIZATION, YOU REPRESENT AND WARRANT THAT YOU ARE
AUTHORIZED TO ENTER INTO THIS AGREEMENT ON BEHALF OF SUCH ENTITY OR
ORGANIZATION.
 
IN ADDITION, BY INSTALLING OR OTHERWISE USING ANY SOFTWARE PRODUCT UPDATES THAT
YOU RECEIVE (“UPDATES”), YOU AGREE TO BE BOUND BY ANY ADDITIONAL LICENSE TERMS
THAT ACCOMPANY SUCH UPDATE. IF YOU DO NOT AGREE TO SUCH ADDITIONAL LICENSE
TERMS, DO NOT INSTALL OR USE SUCH UPDATES.
 
The term “Software Product” means all copies of this computer program which You
are accessing, installing, using, downloading, copying, or otherwise benefiting
from, and any updates, modified versions, upgrades, updates, additions, and
copies of such software, all of the foregoing in any format including, but not
limited to, the format of a temporary plug-in, and all documentation provided to
You related to any of the foregoing.
 
1. OWNERSHIP.
 
This Software Product is licensed (not sold) to You. Licensor and its suppliers
retain all copyright, trade secret, trademark, patent and other proprietary
rights in the Software Product. Your license confers no title to, or ownership
in, the Software Product and Licensor reserves all rights not expressly granted
to You.
 
2. AUTHORIZED USE.
 
Subject to the terms of this Agreement, Licensor grants to You a nonexclusive,
nontransferable, nonsublicensable, limited license to use the Software Product
on a single computer only for Your own, personal use. You may make one (1) copy
of the Software Product for back-up purposes only. The Software Product may not
be shared, installed, or used concurrently on different computers.
 
3. RESTRICTIONS.
 
Licensee shall not (and shall not allow any third party to) (i) decompile,
disassemble, or otherwise reverse engineer or attempt to reconstruct or discover
any source code, underlying ideas, or interoperability interfaces of the
Software Product by any means whatsoever; (ii) remove any product
identification, copyright or other notices; (iii) provide, lease, lend, use for
timesharing, service bureau or hosting purposes or otherwise use the Software
Product to or for the benefit of third parties; (iv) modify, adapt, alter,
translate or incorporate into or with other software or create a derivative work
of any part of the Software Product; (v) disclose information or analysis
(including, without limitation, benchmarks) regarding the quality or performance
of the Software Product; or (vi) resell, sublicense, distribute, or transfer the
Software Product or any component thereof to any third party. Notwithstanding
the foregoing, decompiling the Software Product is permitted to the extent the
laws of Licensee’s jurisdiction give Licensee such right; provided, however,
that Licensee must first request such information from Licensor and Licensor
may, in its discretion, provide such information and impose reasonable
conditions on such use of the Software Product to ensure Licensor’s proprietary
rights in the Software Product are protected. Licensee must reproduce and
include the copyright notice and other proprietary notices that appear on the
original Software Product on any copies and any media thereof made in accordance
with the terms of this Agreement.
 
 
73

--------------------------------------------------------------------------------

 
 
4. NO WARRANTY.
 
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE SOFTWARE PRODUCT IS
PROVIDED "AS IS" WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND. LICENSEE
AGREES THAT ALL RISK PERTAINING TO THE USE OF THE SOFTWARE PRODUCT IS ASSUMED BY
LICENSEE. LICENSOR AND ITS SUPPLIERS EXPRESSLY DISCLAIM ALL WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITAITON, ANY IMPLIED
WARRANTIES OF NONINFRINGEMENT, TITLE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. LICENSOR DOES NOT WARRANT THAT THE SOFTWARE PRODUCT IS
ERROR-FREE OR THAT OPERATION OF THE SOFTWARE PRODUCT WILL BE SECURE OR
UNINTERRUPTED. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY LICENSOR OR
SUPPLIER OR THEIR EMPLOYEES OR AGENTS WILL CREATE A WARRANTY OR IN ANY WAY
INCREASE THE SCOPE OF ANY WARRANTY PROVIDED HEREIN. CERTAIN JURISDICTIONS DO NOT
ALLOW THE EXCLUSION OF IMPLIED WARRANTIES, SO THE ABOVE EXCLUSION MAY NOT APPLY
TO YOU.
 
5. TERM AND TERMINATION.
 
The term of this Agreement will continue indefinitely until terminated pursuant
to this Section 5. This Agreement shall immediately terminate upon Licensee's
breach of the Agreement. All provisions except Section 2 shall survive
termination. Upon termination, Licensee shall immediately cease all use of the
Software Product and return or destroy all copies of the Software Product and
all portions thereof. Termination is not an exclusive remedy and all other
remedies will be available whether or not this Agreement is terminated.
 
6. LIMITATION OF LIABILITY.
 
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT WILL LICENSOR OR
ITS SUPPLIERS BE LIABLE TO YOU, OR ANY OTHER PERSON OR ENTITY, FOR ANY INDIRECT,
INCIDENTAL, COVER, SPECIAL, STATUTORY, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES OR ANY LOSS OF PROFITS OR DATA WHATSOEVER, ARISING FROM OR RELATED TO
THIS AGREEMENT OR YOUR USE OR RELIANCE UPON THE SOFTWARE PRODUCT, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR IF SUCH DAMAGES ARE FORESEEABLE.
IN NO EVENT WILL LICENSOR OR ITS SUPPLIERS BE LIABLE TO YOU OR ANY OTHER PERSON
OR ENTITY WHETHER UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY
OR ANY OTHER LEGAL OR EQUITABLE THEORY FOR ANY AMOUNTS IN EXCESS OF US$150. SUCH
LIMITATION SHALL APPLY NOTWITHSTANDING A FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY AND TO THE FULLEST EXTENT PERMITTED BY LAW. CERTAIN JURISDICTIONS
DO NOT ALLOW THE EXCLUSION OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES,
SO THE ABOVE LIMITATIONS AND EXCLUSIONS MAY NOT APPLY TO YOU.
 
7. GENERAL PROVISIONS.
 
7.1 Waiver and Remedies. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of any other provision or
of such provision on any other occasion. The remedies under this Agreement shall
be cumulative and not alternative and the election of one remedy for a breach
shall not preclude pursuit of other remedies unless as expressly provided in
this Agreement.
 
7.2 Governing Law. This Agreement shall be governed in all respects by the
substantive laws of the State of California, United States of America, without
reference to any conflicts of law principles that would require the application
of the laws of any other jurisdiction. The parties agree that the U.N.
Convention on Contracts for the International Sale of Goods will not apply to
this Agreement. Any action or proceeding arising from or relating to this
Agreement shall be subject to the exclusive jurisdiction of the state or federal
courts in San Francisco, California, and the parties agree to submit to the
personal and exclusive jurisdiction and venue of these courts. Notwithstanding
the foregoing, Licensor may bring an action to protect or enforce its
intellectual property rights in any applicable jurisdiction.
 
 
74

--------------------------------------------------------------------------------

 
 
7.3 No Export. Licensee will not remove or export from the United States or
re-export from anywhere any part of the Software Product or any direct product
thereof except in full compliance with and with all applicable export laws and
regulations, including without limitation, those of the U.S. Department of
Commerce. Licensee warrants that it is not on the United States’ prohibited
party list and is not located in or a national resident of any country on the
United States’ prohibited country list. Licensee acknowledges that the Software
Product contains encryption technology, export of which is restricted by the
U.S. and certain foreign laws.
 
7.4 U.S. Government Procurements. The Software Product qualifies as “commercial
computer software” and the associated documentation qualifies as “commercial
computer software documentation” within the meaning of the 48 C.F.R. 2.101.
Consistent with 48 C.F.R. 12.212 and 48 C.F.R. 227.7202-1 through 227.7202-4,
all U.S. Government end users acquire the Software Product and its documentation
with only those rights set forth in this Agreement.
 
7.5 Relationship. Neither party is, nor represents itself to be, an agent,
employee, partner or joint venturer of the other, nor will either party transact
any business on the other's behalf, nor in any form make promises,
representations or warranties that incur any liability for or on behalf of the
other party.
 
7.6 Severability. If any covenant set forth in this Agreement is determined by
any court to be unenforceable by reason of its extending for too great a period
of time or by reason of it being too extensive in any other respect, such
covenant shall be interpreted to extend only for the longest period of time and
to otherwise have the broadest application as shall be enforceable. The
invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, which shall continue in full force
and effect.
 
7.7 Privacy. One of the uses of the Software Product may be to collect
information from, control and/or monitor computers running the Software Product
in conjunction with services You may obtain from Licensor or one of its business
partners. Any information collected from YOUR computer will be handled in
accordance with the privacy policy applicable to the performance of those
services.
 
7.8 Compliance with Laws. Licensee shall comply with all laws and regulations
applicable to this Agreement or the transactions contemplated hereby.
 
7.9 Assignment. You may not assign this Agreement without the prior written
consent of Licensor.
 
7.10 Entire Agreement; Conflict. This Agreement constitutes the complete, final
and exclusive statement of the terms of the Agreement between the parties
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions of the parties. No modification or
rescission of this Agreement shall be binding unless executed in writing by an
authorized person of the party to be bound thereby. Any different or additional
terms of any related purchase order, confirmation, invoice, or similar form
shall have no force or effect.
 
 
75

--------------------------------------------------------------------------------